     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 1 of 84 Page ID #:63



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
9         E-mail:    John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     United States of America
11
12
13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                 WESTERN DIVISION

16   UNITED STATES OF AMERICA,                 No. CV 18-8420-MRW

17             Plaintiff,                      FIRST AMENDED VERIFIED COMPLAINT
                                               FOR FORFEITURE
18                   v.
                                               18 U.S.C. §§ 981(a)(1)(A) & (C)
19   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF              [U.S.P.I.S.]
20   ARIZONA ACCOUNT ‘1889;
     $1,001,731.18 IN BANK FUNDS
21   SEIZED FROM REPUBLIC BANK OF
     ARIZONA ACCOUNT ‘2592;
22   $206,156.00 IN BANK FUNDS SEIZED
23   FROM REPUBLIC BANK OF ARIZONA
     ACCOUNT ‘1938; $501,248.14 IN
24   BANK FUNDS SEIZED FROM REPUBLIC
     BANK OF ARIZONA ACCOUNT ‘8103;
25   $251,436.00 IN BANK FUNDS SEIZED
     FROM REPUBLIC BANK OF ARIZONA
26   ACCOUNT ‘8162; ANY AND ALL FUNDS
     SEIZED FROM REPUBLIC BANK OF
27   ARIZONA ACCOUNT ‘8189;
     $621,832.06 IN U.S. CURRENCY
28   SEIZED FROM PERKINS COIE TRUST
     COMPANY ACCOUNT ‘0012;
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 2 of 84 Page ID #:64



1    $9,882,828.72 IN INVESTMENT
     FUNDS SEIZED FROM PERKINS COIE
2    TRUST COMPANY; $34,149,280 IN
     INVESTMENT FUNDS SEIZED FROM
3    ACACIA CONSERVATION FUND LP;
     $278.73 IN BANK FUNDS SEIZED
4    FROM BANK OF AMERICA ACCOUNT
     ‘8225; AND $1,038.42 IN BANK
5    FUNDS SEIZED FROM BANK OF
6    AMERICA ACCOUNT ‘7054,

7              Defendants.

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            2
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 3 of 84 Page ID #:65



1    PERSONS AND ENTITIES................................................7
2          FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................8
3          FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............8
4          ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........8
5          ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:...............10
6
           ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............12
7
           ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............13
8
           FUNDS HELD IN THE NAME OF PRIMUS TRUST........................14
9
           FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................14
10
           FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................14
11
           FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................14
12
           FUNDS HELD IN THE NAME OF AD TECH BV..........................15
13
           FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................15
14
           FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................16
15
16         FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................16

17         FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............16

18         ASCIO/WMB INC DOMAIN NAMES....................................17

19         SURRENDERED DOMAIN NAMES......................................17

20         OTHER BACKPAGE SURRENDERED ASSETS.............................20
21   NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................22
22   JURISDICTION AND VENUE.............................................23
23   I.    The Formation and Evolution of Backpage.......................25
24   II.   The Sources and Manipulation of Backpage Criminal Proceeds....27
25         A.   Backpage Promotion of Prostitution and Sex Trafficking...27
26
           B.   Payments for Advertising on Backpage.....................36
27
           C.   Bases for Forfeiture.....................................41
28
     III. Assets Representing, Traceable To, and Involved In


                                            3
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 4 of 84 Page ID #:66



1         Specified Unlawful Activity...................................42
2         A.   Account 1 (Prosperity ‘7188 Funds).......................42
3    CEREUS PROPERTIES ASSETS...........................................44
4         B.   Account 2 (Compass ‘3873 Funds)..........................44
5         C.   Account 3 (Compass ‘4862 Funds)..........................45
6
     MICHAEL LACEY ASSETS...............................................45
7
          D.   Account 4 (FFS&L of SR ‘3620 Funds)......................45
8
          E.   Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9              and ‘8332)...............................................45

10        F.   Account 11 (SFFCU ‘2523 Funds)...........................46
11        G.   Account 12 (IOLTA ‘4139).................................46
12        H.   The Sebastopol Property..................................47
13        I.   San Francisco, California Property 1.....................48
14        J.   San Francisco Property 2.................................48
15        K.   San Francisco Property 3.................................50
16
          L.   Sedona Property..........................................50
17
          M.   Paradise Valley Property 1...............................50
18
          N.   Paradise Valley Property 2...............................51
19
     JAMES LARKIN ASSETS................................................51
20
          O.   Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21             ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................51
22        P.   Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
               COIE ‘0012)..............................................52
23
          Q.   Account 21 (ACF ‘2020)...................................53
24
          R.   Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................54
25
26        S.   Saint Helena Property....................................54

27        T.   Chicago Property.........................................55

28        U.   Paradise Valley Property 7...............................55



                                            4
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 5 of 84 Page ID #:67



1    JOHN BRUNST ASSETS.................................................55
2         V.    Account 24 (COMPASS BANK ‘3825)..........................55
3         W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                ‘7982, ‘7889, ‘7888 AND ‘6485)...........................56
4
     SCOTT SPEAR ASSETS.................................................57
5
6         X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....57

7         Y.    Account 34 (Live Oak Bank Account ‘6910).................57

8         Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                and‘8001)................................................58
9
     PRIMUS TRUST ASSETS................................................58
10
          AA.   Account 37 (K&H Bank Account ‘1210)......................58
11
     AD TECH BV ASSETS..................................................59
12
          BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13              ’5805)...................................................59
14        CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                U, ‘K000 E, and ‘K001 K).................................60
15
16   GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................60

17        DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                ‘2230)...................................................60
18
     PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................61
19
          EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20              ‘4198)...................................................61
21   VARICOK SRO FUNDS HELD AT FIO BANK.................................61
22        FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                ‘8080)...................................................61
23
     PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................62
24
          GG.   Account 51 (KB ‘7664)....................................62
25
26   GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................63

27        HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................63

28   CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
          UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........63


                                            5
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 6 of 84 Page ID #:68



1         II.   Account 55 (SP ‘1262)....................................63
2         JJ.   Account 54 (LHVP ‘4431)..................................64
3    BACKPAGE-CONTROLLED DOMAIN NAMES...................................65
4         KK.   ASCIO/WMB Inc Domain Names...............................65
5         LL.   SURRENDERED DOMAIN NAMES.................................67
6
     BACKPAGE SURRENDERED ASSETS........................................77
7
          MM.   Assets Surrendered To The United States By Backpage......77
8
          NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9               TREMAINE.................................................79

10   FIRST CLAIM FOR RELIEF.............................................80
11   (18 U.S.C. § 981(a)(1)(C)).........................................80
12   SECOND CLAIM FOR RELIEF............................................80
13   (18 U.S.C. § 981(a)(1)(A)).........................................80
14   THIRD CLAIM FOR RELIEF.............................................81
15   (18 U.S.C. § 981(a)(1)(A)).........................................81
16
     VERIFICATION.......................................................83
17
18
19
20
21
22
23
24
25
26
27
28



                                            6
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 7 of 84 Page ID #:69



1         The United States of America brings this first amended complaint
2    against the above-captioned asset(s) and alleges as follows:
3                                PERSONS AND ENTITIES
4         1.     The plaintiff is the United States of America (“plaintiff”
5    or the “government”).
6         2.     The defendants are $1,546,076.35 In Bank Funds Seized From
7    Republic Bank Of Arizona Account ‘1889; $1,001,731.18 In Bank Funds
8    Seized From Republic Bank Of Arizona Account ‘2592; $206,156.00 in
9    Bank Funds Seized From Republic Bank Of Arizona Account ‘1938;
10   $501,248.14 in Bank Funds Seized From Republic Bank Of Arizona
11   Account ‘8103; $251,436.00 in Bank Funds Seized From Republic Bank Of
12   Arizona Account ‘8162; Any and All Funds Seized From Republic Bank Of
13   Arizona Account ‘8189; $621,832.06 in U.S. Currency Seized From
14   Perkins Coie Trust Company Account ‘0012; $9,882,828.72 in Investment
15   Funds Seized From Perkins Coie Trust Company; $34,149,280 in
16   Investment Funds Seized From Acacia Conservation Fund LP; $278.73 in
17   Bank Funds Seized From Bank Of America Account ‘8225; And $1,038.42
18   in Bank Funds Seized From Bank Of America Account ‘7054 (hereinafter,
19   the “Defendant Assets”).
20        3.     The Defendant Assets are held in the names of James Larkin,
21   Margaret Larkin, Ocotillo Family Trust, Troy C. Larkin, and/or Ramon
22   Larkin.   The persons and entities whose interests may be affected by
23   this action are James Larkin, Margaret Larkin, Ocotillo Family Trust,
24   Troy C. Larkin, and Ramon Larkin.
25        4.     Contemporaneously with the filing of this first amended
26   complaint, plaintiff is filing related actions seeking the civil
27   forfeiture of the following assets (collectively, the “Subject
28   Assets”):


                                            7
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 8 of 84 Page ID #:70



1              FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
2         a.   $3,374,918.61 seized from Prosperity Bank account ‘7188
3    (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
4    Solutions, LLC.    1


5              FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
6         b.   $5,462,027.17 seized from Compass Bank account ‘3873
7    (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
8    Properties, LLC, an entity owned or controlled by Scott Spear.
9         c.   $407,686.14 seized from Compass Bank account ‘4862
10   (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
11   Properties, LLC.
12             ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
13        d.   $689,884.48 seized from First Federal Savings & Loan of San
14   Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
15   in the name of Michael Lacey (“Lacey”);
16        e.   $515,899.85 seized from Republic Bank of Arizona account
17   ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
18        f.   $75,835.31 seized from Republic Bank of Arizona account
19   ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
20        g.   $500,000.00 seized from Republic Bank of Arizona account
21   ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
22        h.   $600,000.00 seized from or frozen in Republic Bank of
23   Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
24
25        1
           Attached hereto as exhibit A is an index of the Subject Assets
26   that consist of funds or securities on deposit at or seized from
     financial institutions.
27        2
           CDARS is a program that allows a depositor to spread funds
     across several banks in order to maintain account balances below the
28   Federal Deposit Insurance Corporation’s insurance limits at any
     particular bank.

                                            8
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 9 of 84 Page ID #:71



1    Funds” or “Account 8”), held in the name of Lacey;
2         i.   $302,177.57 seized from or frozen in Republic Bank of
3    Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
4    in the name of Lacey;
5         j.   $300,000.00 seized from or frozen in Republic Bank of
6    Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
7    in the name of Lacey;
8         k.   $734,603.70 seized from or frozen in Credit Union account
9    ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
10   Lacey;
11        l.   $2,412,785.47 seized from or frozen in place at Money Gram,
12   having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
13   Account 12), held in the name of attorney, “J.B.” for the benefit of
14   Lacey;
15        m.   All right and title to the real property located in
16   Sebastopol, California titled in the name of Finca Manzana for
17   Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
18   including all appurtenances, improvements, and attachments thereon,
19   as well as all leases, rents, and profits derived therefrom;         4


20        n.   All right and title to the real property located in San
21   Francisco, California titled in the name of Lacey and Alyson Talley
22   (“San Francisco Property 1”), APN 07-1008-057-01, including all
23   appurtenances, improvements, and attachments thereon, as well as all
24   leases, rents, and profits derived therefrom;
25        o.   All right and title to the real property located in San
26
          3 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
     Account.
28        4 Pursuant to Local Rule 5.2-1, only the city and state of
     residence addresses are set forth in this Complaint

                                            9
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 10 of 84 Page ID #:72



1    Francisco, California titled in the name of        Casa Bahia for San
2    Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
3    all appurtenances, improvements, and attachments thereon, as well as
4    all leases, rents, and profits derived therefrom;
5         p.    All right and title to the real property located in San
6    Francisco, California titled in the name of Lacey (“San Francisco
7    Property 3”), APN 0097C011, including all appurtenances,
8    improvements, and attachments thereon, as well as all leases, rents,
9    and profits derived therefrom;
10        q.    All right and title to the real property located in Sedona,
11   Arizona titled in the name of Creek Hideaway, LLC (“Sedona
12   Property”), APN 405-06-001B, including all appurtenances,
13   improvements, and attachments thereon, as well as all leases, rents,
14   and profits derived therefrom;
15        r.    All right and title to the real property located in
16   Paradise Valley, Arizona titled in the name of Lacey (“Paradise
17   Valley Property 1”), APN 173-11-006C, including all appurtenances,
18   improvements, and attachments thereon, as well as all leases, rents,
19   and profits derived therefrom;
20        s.    All right and title to the real property located in
21   Paradise Valley, Arizona titled in the name of Lacey (“Paradise
22   Valley Property 2”), APN 164-05-122, including all appurtenances,
23   improvements, and attachments thereon, as well as all leases, rents,
24   and profits derived therefrom;
25              ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
26        t.    $1,546,076.35 seized from Republic Bank of Arizona account
27   ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
28   Larkin (“Larkin”);



                                           10
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 11 of 84 Page ID #:73



1         u.    $1,001,731.18 seized from Republic Bank of Arizona account
2    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
3    Larkin;
4         v.    $206,156.00 seized from Republic Bank of Arizona account
5    ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
6    Larkin;
7         w.    $501,248.14 seized from Republic Bank of Arizona account
8    ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
9    Larkin;
10        x.    $251,436 seized from Republic Bank of Arizona account ‘8162
11   (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
12        y.    Any and all funds on deposit in Republic Bank of Arizona
13   account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
14   of Larkin.    RBA is holding the account until it matures, at which
15   time RBA will issue a check to the government for all funds in
16   Account 18;
17        z.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
18   Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
19   the name of Margaret Larkin (“M. Larkin”);
20        aa.   $9,882,828.72 in securities or investment instruments
21   seized from Perkins Coie Trust Company account ‘0012 (“PCTC
22   Investment Funds” or “Account 20”), held in the name of M. Larkin;
23        bb.   $34,149,280.00 seized from Acacia Conservation Fund LP
24   account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
25   Ocotillo Family Trust;
26        cc.   $278.73 seized from Bank of America account ‘8225 (“BA
27   ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
28   (“T. Larkin”);



                                           11
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 12 of 84 Page ID #:74



1         dd.    $1,038.42 seized from Bank of America account ‘7054 (“BA
2    ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
3    Larkin”);
4         ee.    All right and title to the real property located in Saint
5    Helena, California titled in the name of Larkin and M. Larkin,
6    Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
7    030-050-028-000, including all appurtenances, improvements, and
8    attachments thereon, as well as all leases, rents, and profits
9    derived therefrom;
10        ff.    All right and title to the real property located in
11   Chicago, Illinois titled in the name of John C. Larkin (“J.C.
12   Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
13   079-1054, including all appurtenances, improvements, and attachments
14   thereon, as well as all leases, rents, and profits derived therefrom;
15               ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
16        gg.    $359,527.06 seized from Compass Bank account number ‘3825
17   (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
18   Brunst Family Trust;
19        hh.    $5,848,729.00 seized from Alliance Bernstein account ‘6878
20   (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
21   Family Trust;
22        ii.    $372,878.00 seized from Alliance Bernstein account ‘4954
23   (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
24   Family Trust;
25        jj.    $342,596.00 seized from Alliance Bernstein account ‘7982
26   (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
27   Family Trust;
28        kk.    $306,277.00 seized from Alliance Bernstein account ‘7889



                                           12
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 13 of 84 Page ID #:75



1    (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
2    Family Trust;
3         ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
4    (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
5    Family Trust;
6         mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
7    (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
8    Family Trust;
9               ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
10        nn.   $404,374.12 seized from National Bank of Arizona account
11   ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
12   Spear (“Spear”);
13        oo.   $1,925.80 seized from National Bank of Arizona account
14   ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
15   and Ellona Spear (“E. Spear”); and
16        pp.   $613,573.28 seized from National Bank of Arizona account
17   ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
18   and E. Spear Family Trust.
19        qq.   $260,283.40 seized from National Bank of Arizona account
20   ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
21   and E. Spear Family Trust.
22        rr.   $64,552.82 seized from or frozen in Ascensus Broker
23   Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
24   of Natasha Spear (“N. Spear”).
25        ss.   $56,902.99 seized from or frozen in Ascensus Broker
26   Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
27   of N. Spear.
28



                                           13
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 14 of 84 Page ID #:76



1               FUNDS HELD IN THE NAME OF PRIMUS TRUST
2         tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
3    Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
4    being at least one of the beneficiaries of the Trust.          The bank is
5    located in Hungary.
6               FUNDS HELD IN THE NAME OF GOLD LEAF SRO
7         uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
8    Funds” or “Account 38”), held in the name of the Gold Leaf SRO.               The
9    bank is located in the Czech Republic;
10        vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
11   “Account 39”), held in the name of the Gold Leaf SRO.          The bank is
12   located in the Czech Republic;
13        ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
14   “Account 40”), held in the name of the Gold Leaf SRO.          The bank is
15   located in the Czech Republic;
16              FUNDS HELD IN THE NAME OF PROTECCTIO SRO
17        xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
18   Funds” or “Account 41”), held in the name of the Protecctio SRO.               The
19   bank is located in the Czech Republic;
20        yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
21   “Account 42”), held in the name of the Protecctio SRO.          The bank is
22   located in the Czech Republic;
23        zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
24   “Account 43”), held in the name of the Protecctio SRO.          The bank is
25   located in the Czech Republic;
26              FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
27        aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
28   Funds” or “Account 44”), held in the name of the Varicok Company SRO.



                                           14
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 15 of 84 Page ID #:77



1    The bank is located in the Czech Republic;
2         bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
3    “Account 45”), held in the name of the Varicok Company SRO.           The bank
4    is located in the Czech Republic;
5         ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
6    “Account 46”), held in the name of the Varicok Company SRO. The bank
7    is located in the Czech Republic.
8               FUNDS HELD IN THE NAME OF AD TECH BV
9         ddd. Any and all funds seized from Bank Frick account ‘K000 K
10   (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
11   in the name of Ad Tech BV.      The bank is located in the Principality
12   of Liechtenstein;
13        eee. Any and all funds seized from Bank Frick account ‘K000 U
14   (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
15   in the name of Ad Tech BV.      The bank is located in the Principality
16   of Liechtenstein;
17        fff. Any and all funds seized from Bank Frick account ‘K000 E
18   (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
19   in the name of Ad Tech BV.      The bank is located in the Principality
20   of Liechtenstein;
21        ggg. Any and all funds seized from Bank Frick account ‘K001 K
22   (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
23   in the name of Ad Tech BV.      The bank is located in the Principality
24   of Liechtenstein.
25              FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
26        hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
27   ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
28   name of Procop Services BV.      The bank is located in the Kingdom of



                                           15
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 16 of 84 Page ID #:78



1    the Netherlands.
2               FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
3         iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
4    ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
5    name of the Gulietta Group BV.      The bank is located in the Kingdom of
6    the Netherlands.
7               FUNDS HELD IN THE NAME OF UNIVERSADS BV
8         jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
9    ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
10   name of the UniversAds BV.      The bank is located in the Kingdom of the
11   Netherlands.
12              FUNDS HELD IN THE NAME OF OLIST OU
13        kkk. Any and all funds seized from LHV Pank account number ‘4431
14   (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
15   in the name of Olist Ou (“Ou”).       The bank is located in the Republic
16   of Estonia.
17              FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
18        lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
19   ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
20   Europe Limited (“Cashflows”).      Cashflows is holding these funds for
21   the benefit of Gulietta Group B.V., Universads B.V, Procop Services
22   B.V., and Proteccio SRO, each of which is an entity owned or
23   controlled by Backpage (defined below).        United Kingdom law
24   enforcement officials have restrained the funds held by these four
25   companies and consolidated them into this Saxo Payments account. The
26   bank is located in the United Kingdom.
27
28



                                           16
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 17 of 84 Page ID #:79



1               ASCIO/WMB INC DOMAIN NAMES 5
2         mmm. atlantabackpage.com; backpage.be; backpage.com;
3    backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
4    backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
5    backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
6    backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
7    backpage.us; backpage-insider.com; bestofbackpage.com;
8    bestofbigcity.com; bigcity.com; chicagobackpage.com;
9    denverbackpage.com; newyorkbackpage.com;
10   phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
11   tampabackpage.com (collectively, the “Seized Domain Names”), and all
12   rights and privileges associated therewith.
13              SURRENDERED 6 DOMAIN NAMES
14        nnn. admoderation.com; admoderators.com; adnet.ws;
15   adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
16   adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
17   adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
18   adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
19   back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
20   backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
21   backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
22
23        5 Backpage, which operated principally online, controlled

24   numerous internet domain names. These domain names were registered
     by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
25   Domain registrars serve to ensure that a registered domain name is
     not licensed to more than one user. Domain registration allows the
26   owner of the domain to direct internet traffic to a specific
     webserver.
27        6 On April 5, 2018, in the District of Arizona, Backpage.com,
     LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28   laundering conspiracy). Pursuant to its guilty plea, Backpage
     surrendered certain assets, including those identified herein.

                                           17
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 18 of 84 Page ID #:80



1    backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
2    backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
3    backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
4    backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
5    backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
6    backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
7    backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
8    backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
9    backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
10   backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
11   backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
12   backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
13   backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
14   backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
15   backpage.xyz; backpagecompimp.com; backpagecompimps.com;
16   backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
17   backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
18   backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
19   bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
20   bpclassifieds.com; carlferrer.com; clasificadosymas.com;
21   clasificadosymas.net; clasificadosymas.org;
22   classifiedsolutions.co.uk; classifiedsolutions.net;
23   classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
24   cracker.co.id; cracker.com; cracker.com.au; cracker.id;
25   cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
26   dallasbackpage.com; denverbackpage.com; easypost123.com;
27   easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
28   fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;



                                           18
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 19 of 84 Page ID #:81



1    ichold.com; internetspeechfoundation.com;
2    internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
3    loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
4    miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
5    mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
6    nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
7    petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
8    postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
9    postseasy123.com; postsol.com; postszone24.com; postzone24.com;
10   postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
11   sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
12   sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
13   truckrjobs.com; ugctechgroup.com; universads.nl;
14   villagevoicepimps.com; websitetechnologies.co.uk;
15   websitetechnologies.com; websitetechnologies.net;
16   websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
17   wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
18   ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
19   ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
20   ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
21   ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
22   ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
23   ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
24   ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
25   ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
26   ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
27   ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
28   ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered



                                           19
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 20 of 84 Page ID #:82



1    Domain Names”), and all rights and privileges associated therewith.
2               OTHER BACKPAGE SURRENDERED ASSETS
3         ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
4    Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
5    Solutions BV.
6         ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
7    Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
8    Solutions BV.
9         qqq. $499,910.01 surrendered on or about April 6, 2018, from US
10   Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
11   Affordable Bail Bonds LLC.
12        rrr. $50,000.00 surrendered on or about April 6, 2018, from
13   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
14   the name of Global Trading Solutions LLC.
15        sss. $1,876.36 surrendered on or about August 23, 2018, from ING
16   Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
17   Solutions BV.
18        ttt. $50,357.35 surrendered on or about August 24, 2018, from
19   ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
20   Payment Solutions BV.
21        uuu. $248,970.00 surrendered on or about May 11, 2018, from
22   Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
23   name of Paul Hastings LLP.
24        vvv. $52,500.00 surrendered on or about June 25, 2018, from
25   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
26   the name of Global Trading Solutions LLC.
27        www. $65,000.00 surrendered on or about July 18, 2018, from
28   Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in



                                           20
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 21 of 84 Page ID #:83



1    the name of Global Trading Solutions LLC.
2         xxx. $5,534.54 surrendered on or about August 9, 2018, from
3    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
4    the name of Global Trading Solutions LLC.
5         yyy. $40,000.00 surrendered on or about July 16, 2018, from
6    Crypto Capital
7         zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
8    Backpage controlled wallet;
9         aaaa.       199.99995716 Bitcoins surrendered on or about April 6,
10   2018, from a Backpage controlled wallet;
11        bbbb.       404.99984122 Bitcoins surrendered on or about April 6,
12   2018, from a Backpage controlled wallet;
13        cccc.       173.97319 Bitcoins surrendered on or about April 26,
14   2018, from a Backpage controlled wallet;
15        dddd.       411.00019 Bitcoins surrendered on or about April 13,
16   2018, from a Backpage controlled wallet;
17        eeee.       2.00069333 Bitcoins surrendered on or about May 7,
18   2018, from a Backpage controlled wallet;
19        ffff.       136.6544695 Bitcoins surrendered on or about June 15,
20   2018, from a Backpage controlled wallet;
21        gggg.       2,673.59306905 Bitcoins Cash surrendered on or about
22   April 26, 2018, from a Backpage controlled wallet;
23        hhhh.       55.5 Bitcoins Cash surrendered on or about May 3,
24   2018, from a Backpage controlled wallet;
25        iiii.       73.62522241 Bitcoins Cash surrendered on or about June
26   15, 2018, from a Backpage controlled wallet;
27        jjjj.       16,310.79413202 Litecoins surrendered on or about
28   April 26, 2018, from a Backpage controlled wallet;



                                           21
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 22 of 84 Page ID #:84



1         kkkk.        783.9735116 Litecoins surrendered on or about June 15,
2    2018, from a Backpage controlled wallet;
3         llll.        509.81904619 Bitcoins Gold surrendered on or about
4    June 21, 2018, from a Backpage controlled wallet; and
5         mmmm.        $3,713,121.03 surrendered on or about August 13, 2018,
6    from Bank of America account ‘3414, held in the name of Davis Wright
7    Tremaine, LLP.
8                    NATURE OF THE ACTION AND CLAIMS FOR RELIEF
9         5.      This is a civil action in rem to forfeit assets derived
10   from or traceable to proceeds of one or more crimes defined as
11   “specified unlawful activity” (“SUA”); and/or involved in one or more
12   conspiracies to launder money, internationally launder money for
13   promotion of one or more SUA, and/or financial transactions involving
14   illicit proceeds.     The property sought for forfeiture is located in
15   the United States and abroad, including the Country of Hungary, the
16   Czech Republic, the Principality of Liechtenstein, and the Kingdom of
17   the Netherlands.
18        6.      The Subject Assets, including the Defendant Assets,
19   represent property derived from or traceable to proceeds to multiple
20   knowing violations of federal laws constituting SUA, including 18
21   U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
22   Foreign Travel in Aid of Racketeering Enterprise).          The Defendant
23   Assets are therefore subject to forfeiture pursuant to 18 U.S.C. §
24   981(a)(1)(C).
25        7.      Further, the Subject Assets, including the Defendant
26   Assets, represent property involved in or traceable to one or more
27   transactions or attempted transactions in violation of:
28        a.      18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for



                                           22
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 23 of 84 Page ID #:85



1    Concealment) and a conspiracy to commit such offenses, in violation
2    of 18 U.S.C. § 1956(h);
3         b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
4    Promotion) and a conspiracy to commit such offenses, in violation of
5    18 U.S.C. § 1956(h); and
6         c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
7    SUA) and a conspiracy to commit such offenses, in violation of 18
8    U.S.C. § 1956(h)
9    The Defendant Assets are therefore subject to forfeiture pursuant to
10   18 U.S.C. § 981(a)(1)(A).
11                              JURISDICTION AND VENUE
12        8.    This civil forfeiture action is brought pursuant to 18
13   U.S.C. § 981(a)(1).
14        9.    This Court has jurisdiction over this matter pursuant to 28
15   U.S.C. §§ 1345 and 1355.
16        10.   Venue lies in this district pursuant to 28 U.S.C. §§
17   1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
18   the forfeiture took place in the Central District of California
19   and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
20   located in the Central District of California.
21                             INDIVIDUALS AND ENTITIES
22        11.   Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
23   2004, was an internet-based company that allowed customers to post
24   on-line classified advertisements.         These advertisements were posted
25   in a variety of categories, including adult, automotive, community,
26   dating, jobs, local places, musicians, rentals and services.           Prior
27   to its closure by federal law enforcement authorities in April 2018,
28   Backpage was visited by 75 to 100 million unique internet visitors



                                           23
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 24 of 84 Page ID #:86



1    per month.
2         12.   Between 2004 and April 2018, Backpage realized annual
3    profits of tens of millions of dollars from adult advertisements.
4    Historically, the adult category, where Backpage advertisers posted
5    sex trafficking ads, made up less than ten percent of all the
6    website’s advertisements.      However, those ads generated more than 90
7    percent of Backpage’s revenue.
8         13.   Lacey was a co-creator of Backpage.com who was responsible
9    for the website’s policies and strategic direction.          Lacey maintained
10   significant control over the website during the relevant period
11   described in this first amended complaint, and continued to receive
12   tens of millions of dollars in Backpage-related distributions even
13   after purportedly selling his interest in Backpage in 2015.
14        14.   Larkin was a co-creator of Backpage.com who was responsible
15   for the website’s policies and strategic direction.          Larkin
16   maintained significant control over the website during the relevant
17   period described in this first amended complaint, and continued to
18   receive tens of millions of dollars in Backpage-related distributions
19   even after purportedly selling his interest in Backpage in 2015.
20        15.   Carl Ferrer (“Ferrer”), though not an original owner, was a
21   co-creator and one of the original officers of Backpage, having
22   initially served as Backpage’s vice-president, and later as CEO.
23   Ferrer is also the CEO of several Backpage-related entities in the
24   Netherlands, including “Website Technologies,” “Amstel River
25   Holdings,” and “Ad Tech BV.”
26        16.   John “Jed” Brunst (“Brunst”) was a minority owner of
27   Backpage who owned 5.67 percent of the company at the time of its
28   inception.   Brunst served as the Chief Financial Officer of Backpage



                                           24
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 25 of 84 Page ID #:87



1    and several of Backpage’s parent companies.
2         17.   Spear was a minority owner of Backpage who owned 4.09
3    percent of the company at the time of its inception.          Spear served as
4    Executive Vice President of one of Backpage’s parent companies.
5         18.   “M.G.” had no formal position at Backpage, but was the
6    President, Chief Executive Officer, Treasurer, and Secretary of
7    Posting Solutions LLC, a wholly owned Backpage subsidiary with a
8    principal place of business in Dallas, Texas (“Posting Solutions”),
9    which accepted payments from Backpage advertisers.          M.G. was also the
10   Chief Financial Officer of Website Technologies, and directed and
11   controlled many of the international and domestic financial
12   transactions of Backpage and its related entities.
13        19.   Daniel Hyer (“Hyer”) served as Backpage’s Sales and
14   Marketing Director.     He remained an account signatory for numerous
15   Backpage-controlled entities, including Website Technologies, until
16   Backpage’s closure.
17        20.   Andrew Padilla (“Padilla”) served as Backpage’s Operations
18   Manager.
19        21.   Joye Vaught (“Vaught”) served as Backpage’s assistant
20   Operations Manager.
21        22.   Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
22   and Vaught are referred to collectively herein as “Backpage
23   Operators.”
24                         EVIDENCE SUPPORTING FORFEITURE
25   I.   The Formation and Evolution of Backpage
26        23.   Lacey and Larkin were the founders of the Phoenix New
27   Times, an alternative newspaper based in Arizona.         Lacey and Larkin
28   subsequently acquired several other alternative newspapers that they



                                           25
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 26 of 84 Page ID #:88



1    operated through an entity called Village Voice Media Holdings
2    (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
3    served as VVMH’s Chief Financial Officer.
4         24.    As far back as the 1980’s, VVMH publications routinely
5    included ads for prostitution.
6         25.    By 2000, the popularity of the website www.craigslist.com
7    (“Craigslist”), which offered free classified ads that included
8    prostitution ads, began to disrupt VVMH’s business, which depended on
9    classified advertising revenue.
10        26.    Lacey and Larkin, assisted by Ferrer, sought to address
11   this disruption by creating Backpage, which would compete directly
12   with Craigslist.    As stated in an internal Backpage document, “[I]n
13   2004, in response to the Craigslist threat that was decimating daily
14   newspapers, VVMH launched its own online classified site,
15   Backpage.com, named after the back page of VVMH’s print publication.”
16        27.    From 2004 until 2015, Lacey and Larkin bore primary
17   responsibility for Backpage’s policies and strategic direction.               In
18   2015, Lacey and Larkin purported to sell to Ferrer all or
19   substantially all of their respective interests in Backpage.           In
20   fact, Lacey and Larkin retained significant control over Backpage,
21   and both continued to receive millions of dollars of annual
22   distributions of Backpage revenue after the purported sale.
23        28.    From its inception, most of Backpage’s earnings represented
24   the proceeds of illegal activity, specifically prostitution and sex
25   trafficking, including child sex trafficking.         By 2015, the major
26   credit card companies were refusing to process payments to or for
27   Backpage, and banks were closing Backpage’s accounts out of concern
28   the accounts were being used for illegal purposes.



                                           26
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 27 of 84 Page ID #:89



1          29.   In response to these measures, the Backpage Operators
2    initiated and pursued a wide variety of money laundering strategies
3    and techniques designed, in part, to conceal the source and location
4    of the revenues generated by Backpage ads, including ads for human
5    trafficking and illegal prostitution.        These strategies included (a)
6    instructing customers to send checks and money orders to a Post
7    Office box, funneling those funds into bank accounts held in the
8    names of entities with no apparent connection to Backpage, and then
9    giving customers a corresponding “credit” to purchase Backpage ads;
10   (b) accepting Backpage proceeds through foreign bank accounts and
11   thereafter redirecting the funds to Backpage Operators in the U.S.
12   and abroad, or transferring the funds back to domestic bank accounts
13   (to conceal the nature, source, location, ownership and control of
14   those funds and promote Backpage’s ongoing illegal operations); and
15   (c) converting customers payments and the proceeds of Backpage’s
16   illegal business into and out of       digital currency. 7
17   II.   The Sources and Manipulation of Backpage Criminal Proceeds
18         A.    Backpage Promotion of Prostitution and Sex Trafficking
19         30.   Numerous Backpage ads were used to sell minors for sex and
20   forcibly traffic adult women for sex.        Among the pimps and sex
21   traffickers who used Backpage to advertise their victims were many
22   who were later convicted of sex trafficking offenses.          For example,
23         a.    During 2014 and 2015, a pimp sold S.F., a minor girl, for
24
25         7Digital currency (also known as crypto-currency) is generally
     defined as an electronic-sourced unit of value that can be used as a
26   substitute for fiat currency (i.e., currency created and regulated by
     a sovereign government). It exists entirely on the Internet and is
27   not stored in any physical form. It is not issued by any government,
     bank, or company, but is instead generated and controlled through
28   computer software operating on a decentralized peer-to-peer network.
     Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                           27
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 28 of 84 Page ID #:90



1    sex.    The pimp advertised S.F. on Backpage’s “Escort” section in the
2    Los Angeles area of California and in Arizona.         The ad contained
3    phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
4    Nice & Tight {Booty}.”     The ad selling S.F. on Backpage included
5    multiple pictures showing her legs, stomach, shoulders and buttocks.
6    The pimp who placed the ad was ultimately arrested, convicted on
7    state sex trafficking charges, and sentenced to 196 years
8    imprisonment.
9           b.   During 2014 and 2015, the same pimp sold A.C., a minor
10   girl, for sex.    In November 2014, at the age of 17, A.C. was first
11   sold for sex through a Backpage ad using phrases such as “NEW IN
12   TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
13   The Backpage ad selling A.C. included pictures of her showing her
14   legs, stomach, shoulder, and buttocks, and posed in sexually
15   provocative positions.
16          c.   Between November and December 2015, a pimp drove two women
17   and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
18   to a hotel in St. Charles, Missouri.        The next day, the pimp told the
19   girls to post ads on Backpage.com.         Some of the girls took calls and
20   engaged in paid sex acts with Backpage customers who responded to the
21   ads.    The ads the girls posted included pictures of them on a bed
22   showing their buttocks.     Another image featured a naked girl’s body
23   pressed against a mirror.      Other pictures appeared more mundane, such
24   as images of girls posing clothed in front of a mirror.          However,
25   these ads used phrases like “I’m sweet as a treat maybe even sweeter”
26   and “not a lot need to be said. my pic are 100% real.”          In 2017, this
27   pimp was convicted of Federal sex trafficking charges and sentenced
28   to 300 months in prison.



                                           28
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 29 of 84 Page ID #:91



1         d.    In or around 2010, in Washington, J.S., a minor girl, was
2    sold for sex through the use of Backpage ads.         J.S.’s pimp drafted
3    the ads, which contained words and phrases such as,
4    “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
5    The ads included pictures of J.S. in provocative positions showing
6    her breasts and buttocks.      On March 29, 2011, the pimp who sold J.S.
7    for sex was sentenced to over 26 years imprisonment on Federal
8    charges related to sex trafficking.
9         e.    Between 2011 and 2016, a female victim, D.O., who was
10   between the ages of 14 and 19 during those years, was sold for sex
11   through Backpage ads.     D.O.’s female pimp instructed D.O. that
12   Backpage was the safest place to advertise because Backpage did not
13   require age verification.      D.O.’s Backpage ads included words and
14   phrases that were indicative of prostitution, such as “roses” (money)
15   and “back door” (anal sex).      Some of the customers who responded to
16   D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
17   choked her to the point of having seizures, and gang-raped her.
18        31.   Plaintiff alleges that all levels of Backpage management,
19   including the Backpage Operators, were aware of Backpage’s role in
20   promoting criminal activity.      For example:
21        a.    On September 21, 2010, a group of state attorneys general
22   (“AG”) wrote a letter to Backpage observing that “ads for
23   prostitution-including ads trafficking children-are rampant on the
24   site,” and arguing that “[b]ecause Backpage cannot, or will not,
25   adequately screen these ads, it should stop accepting them
26   altogether.”    The state AGs acknowledged that this step would cause
27   Backpage to, “lose the considerable revenue generated by the adult
28   services ads,” but stated that “no amount of money can justify the



                                           29
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 30 of 84 Page ID #:92



1    scourge of illegal prostitution, and the misery of the women and
2    children who will continue to be victimized in the marketplace
3    provided by Backpage.”
4         b.    Also in mid-September 2010, Ferrer wrote an email
5    explaining that Backpage was unwilling to delete ads that included
6    terms indicative of prostitution because doing so would “piss[] off a
7    lot of users who will migrate elsewhere,” and force Backpage to
8    refund those customers’ fees.
9         c.    In January 2017, the U.S. Senate Subcommittee on Permanent
10   Investigations (“Subcommittee”) conducted a lengthy investigation
11   into sex trafficking and Backpage, resulting in a 50-page report
12   entitled “Backpage.com’s Knowing Facilitation of Online Sex
13   Trafficking.”    The report concluded, among other things, that
14   virtually all of Backpage’s “adult” ads were actually solicitations
15   for illegal prostitution services and that “Backpage [] maintained a
16   practice of altering ads before publication by deleting words,
17   phrases, and images indicative of criminality, including child sex
18   trafficking . . . .     Those practices served to sanitize the content
19   of innumerable advertisements for illegal transactions-even as
20   Backpage represented to the public and the courts that it merely
21   hosted content others had created.”        In response to the
22   Subcommittee’s report, Backpage purported to shut down the “adult”
23   section of its website.     However, a review of several thousand
24   Backpage ads demonstrated that the prostitution ads simply migrated
25   to other sections of the website, where they remained accessible
26   until the site was forced to shut down.
27        d.    On August 5, 2011, Backpage received a letter from the
28   mayor of Seattle.    This letter warned, “Seattle Police have



                                           30
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 31 of 84 Page ID #:93



1    identified an alarming number of juvenile prostitutes advertised on
2    Backpage.com since January 2010,” and explained that Backpage was
3    dissimilar from other companies whose products and services are
4    “occasionally or incidentally” utilized by criminals because “[y]our
5    company is in the business of selling sex ads” and “your services are
6    a direct vehicle for prostitution.”        The letter recommended that
7    Backpage require in-person age verification for all of the “escorts”
8    depicted in its ads.     Backpage never instituted an in-person age
9    verification requirement.
10        32.   Backpage instituted and maintained policies and procedures
11   designed to cultivate and sustain its promotion of sex trafficking
12   and prostitution, but which “sanitized” some of the language Backpage
13   customers used to advertise in order to make the advertising of sex
14   trafficking less overt.     Backpage referred to this practice as
15   “moderation.”    For example:
16        a.    In April 2008, Ferrer wrote an email explaining that,
17   although he (Ferrer) was “under pressure to clean up Phoenix’s adult
18   content,” he was unwilling to delete prostitution ads because doing
19   so “would put us in a very uncompetitive position with craig[slist]”
20   and result in “lost pageviews and revenue.”        Ferrer instructed
21   Backpage’s technical staff to edit the wording of such ads by
22   removing particular terms that were indicative of prostitution, but
23   allow the remainder of the ad to be featured on Backpage’s website.
24        b.    On October 8, 2010, a Backpage manager sent an email to
25   certain Backpage employees and managers threatening to fire any
26   Backpage employee who acknowledged, in writing, that a customer was
27   advertising prostitution:      “Leaving notes on our site that imply that
28   we’re aware of prostitution, or in any position to define it, is



                                           31
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 32 of 84 Page ID #:94



1    enough to lose your job over. . . .        This isn’t open for discussion.
2    If you don’t agree with what I’m saying completely, you need to find
3    another job.”
4         c.    On October 16, 2010, the same Backpage manager sent an
5    email to a large group of Backpage employees that contained two
6    attachments providing guidance on how to “moderate” ads.          The first
7    was a PowerPoint presentation that displayed a series of 38 nude and
8    partially-nude photographs, some of which depicted graphic sex acts.
9    Next to each picture was an instruction as to whether it should be
10   approved or disapproved by a Backpage moderator.         These instructions
11   included “Approve.     Nude rear shots are okay as long the model is not
12   exposing her anus or genitalia.” and “Approve.         Rear shot okay.
13   Transparent wet panties okay.”      The second attachment was an Excel
14   spreadsheet identifying 50 terms (all of which were indicative of
15   prostitution) that should be “stripped” from ads before publication.
16   The Backpage manager concluded the email by stating, “[I]t’s the
17   language in ads that’s really killing us with the Attorneys General.
18   Images are almost an afterthought to them.”
19        d.    On October 16, 2010, the same Backpage manager sent an
20   internal email explaining, “I’d like to still avoid Deleting ads when
21   possible;” “we’re still allowing phrases with nuance;” and “[i]n the
22   case of lesser violations, editing should be sufficient.”
23        e.    On October 25, 2010, Ferrer sent an email to Padilla
24   acknowledging that the “[i]llegal content removed” through Backpage’s
25   moderation processes was “usually money for sex act.”          This email
26   also explained that, after the “sex act pics are removed,” the “ad
27   text may stay.”
28        f.    On October 27, 2010, a different Backpage manager sent an



                                           32
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 33 of 84 Page ID #:95



1    internal email stating that Backpage was “editing 70 to 80%” of the
2    ads it received from customers.
3         g.    On June 7, 2011, Ferrer received an inquiry from a law
4    enforcement official about a particular ad that included the term
5    “amber alert.”    In response, Ferrer acknowledged this might be “some
6    kind of bizarre new code word for an under aged person.”          Ferrer then
7    forwarded this exchange to a Backpage manager and instructed that the
8    term “amber alert” be added to Backpage’s “strip out” list.
9         h.    On August 31, 2011, Backpage managers exchanged emails in
10   which they discussed a list of 100 “solid sex for money terms.”
11   Later emails indicate that this list of terms changed but, in
12   general, the list prohibited use of certain terms that Backpage
13   management and employees closely identified with the obvious
14   promotion of sex trafficking and prostitution.
15        i.    One Backpage manager acknowledged in the August 31, 2011
16   email exchange that a large proportion of the ads originally
17   submitted by Backpage’s customers contained text and pictures that
18   were indicative of sex trafficking.        Nevertheless, Backpage published
19   those ads after editing them to appear less obvious in promoting
20   illegal activity.    Backpage sex trafficking ads adapted to Backpage’s
21   moderation policy by using “phrases with nuance” when promoting sex
22   trafficking.    Following the implementation of “moderation,”
23   Backpage’s list of prohibited terms changed and evolved over time to
24   adjust to Backpage advertisers’ use of new code words to promote
25   prostitution.    In other words, once a code word or phrase not
26   previously associated with sex-for-money became too familiar, or was
27   deemed too closely associated with certain sex trafficking activities
28   in the Backpage community of advertisers, Backpage’s “moderation”



                                           33
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 34 of 84 Page ID #:96



1    policy would be adapted by adding such words or phrases to the
2    “blocked” list or risk being too obvious in its promotion.
3         33.   Plaintiff alleges that Backpage’s policy of “moderation”
4    only caused ads explicitly promoting sex trafficking to become more
5    coded and implicit in the ads’ purpose.
6         a.    Well over half of the Backpage classified ads in various
7    Backpage categories used terms and phrases (including “massage,”
8    “dating,” “escort” and others) that are consistent with sex
9    trafficking and prostitution.      These terms and phrases included,
10   “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
11   customer goes to the prostitute’s location), “outcall” (where the
12   prostitute goes to the customer’s location), “GFE” (girlfriend
13   experience), and “PSE” (porn star experience).
14        b.    Other Backpage ads used language that was mostly free of
15   coded language, but included sexually provocative images.           The
16   sexually suggestive images included in these ads were typical of ads
17   for prostitution.    For example, one such ad posted in Backpage’s Los
18   Angeles dating section depicted images of a woman on a bed with her
19   buttocks presented in a sexual manner; another included a picture of
20   a woman’s cleavage; others included pictures of women posing in
21   sexual positions wearing lingerie and pictures of a woman bending
22   over, revealing her naked buttocks.
23        c.    Backpage’s policy of moderation had the effect of causing
24   and allowing otherwise neutral or innocuous terms to be understood
25   within the Backpage community as coded language for sex trafficking
26   and prostitution.    Because of the evolving use of coded terms, a
27   reader of such ads who was familiar with the particular vocabulary
28   used in Backpage “adult” ads could readily identify coded terms and



                                           34
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 35 of 84 Page ID #:97



1    images indicating an ad for prostitution, while an uninitiated reader
2    may not understand these terms at all, or at least not as being
3    associated with sex-for-money.
4         34.   Almost all “adult”-type Backpage ads listed phone numbers
5    or emails that a potential customer could use to make contact with
6    the advertiser.    Comparing a sample of phone numbers and emails found
7    within Backpage ads with phone numbers and emails that were
8    frequently included in the memo sections of checks that Backpage
9    advertisers use to pay Backpage for ads, revealed that the same
10   numbers and/or email addresses appeared in multiple Backpage ads as
11   contact information.     For example:
12        a.    A $25 USPS Money Order purchased on June 15, 2017, in
13   Duarte, California, made payable to “Posting Solutions PO BOX 802426,
14   Dallas, TX,” and thereafter deposited into Account 1, bore a notation
15   listing a phone number and the words “Dulce Latina.”          A search of
16   Backpage ads showed almost 800 advertisements listing the same phone
17   number.
18        b.    A $20 USPS Money Order purchased in Sacramento, California,
19   and later deposited into Account 1 bore a notation listing a phone
20   number and the words “love my lips.”       A search of Backpage ads
21   revealed almost 1300 advertisements listing the same phone number.
22        c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
23   and made payable to “Posting Solutions,” bore an email address and
24   the words, “red hot stuff.”      The same email address was found to be
25   associated with advertisements on several female escort websites that
26   directed customers to contact an Arizona phone number ending in 2397.
27   A search of Backpage.com for this phone number revealed approximately
28   760 ads that included this phone number.        These Backpage ads included



                                           35
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 36 of 84 Page ID #:98



1    images indicative of prostitution.         For example, one such ad posted
2    on Backpage’s “massage” section included sexual images such as a
3    woman lying on a bed wearing lingerie and a woman laying naked on her
4    stomach.   One of the ads described, “Pampering provider | Body Rub
5    Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
6    appointment.”    Legal massage advertisements do not typically depict
7    sexual images.    This advertisement depicted sexual images and
8    included terms like “4 hands,” which is coded language describing a
9    massage given to a customer by two women.        Such advertisements are
10   indicative of prostitution.
11        35.   The Backpage ads that shared the same phone number or email
12   address typically also included sexually suggestive images of
13   different women.    Such ads are consistent with ads posted by pimps or
14   prostitution agencies that are using the same phone number or email
15   to advertise different women (or girls) to prospective prostitution
16   clients.
17        B.    Payments for Advertising on Backpage
18        36.   In order to post an ad on Backpage, an advertiser had to
19   pay Backpage by one of several methods, including check, cash, and,
20   until about 2015, credit card payments processed through U.S. credit
21   card payment processors.     The proceeds from these ads, the vast
22   majority of which were sexually explicit in nature, would then be
23   deposited into various Backpage owned or controlled bank accounts.
24   For example, Backpage’s U.S. Bank account ‘1165, originated in or
25   about April 2010, received several million dollars from the revenue
26   generated from the sale of ads, including ads promoting the
27   trafficking of minors and illegal prostitution.
28        37.   However, in or around 2015, following negative publicity



                                           36
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 37 of 84 Page ID #:99



1    associated with Backpage, some of the major credit card companies
2    enacted what Backpage Operators termed a “blockade.”          Essentially,
3    these companies refused to process credit card payments directed to
4    Backpage.    In order to circumvent the blockade, Ferrer and other
5    Backpage Operators set up agreements with foreign persons and
6    partners to “franchise” websites for the sole purpose of accepting
7    credit card payments outside of the United States, with the funds
8    being funneled to Backpage.
9         38.    Also in or around 2015, in response to the blockade,
10   Backpage designed a mechanism to allow advertisers to buy Backpage
11   “credits,” which could be accomplished in several ways, including:
12        a.     mailing gift cards, checks, or money orders to “Posting
13   Solutions” at a P.O. Box in Dallas, Texas;
14        b.     using a credit card to buy credits through a third-party
15   credit card payment processor;
16        c.     paying with digital currency (specifically, Backpage
17   accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).           If the
18   advertiser selected this option, Backpage provided a digital currency
19   wallet address where the advertiser could send the electronic
20   transfer of the digital currency; and
21        d.     paying with currency through a third party payment
22   processor.    Once the third-party payment processor received the
23   currency, it would convert it to digital currency and then
24   electronically transfer that digital currency to a Backpage digital
25   currency wallet.
26        39.    Digital Currency was processed through the subject accounts
27   in the following way:
28        a.     When Backpage received digital currency, it would aggregate



                                           37
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 38 of 84 Page ID #:100



1    the digital currency and then transfer it to a third-party exchanger
2    like GoCoin; 8
3          b.    In exchange for the digital currency, the exchanger would
4    transfer U.S. dollars from its foreign bank account(s) into Backpage
5    operating accounts in the United States or elsewhere.          The exchanger
6    could then sell its Bitcoins on various Bitcoins markets.
7         40.    Bitcoins payments for ads have resulted in the trafficking
8    of minors for sex.     For example:
9          a.    On September 6, 2015, a Bitcoins account associated with
10   the owner of the email address later convicted of having trafficked
11   minors for sex paid Backpage about $4 worth of Bitcoins in order to
12   post an ad promoting the trafficking of certain victims in Palm
13   Springs, California.
14         b.    On September 15, 2015, an email from the same email address
15   owner indicated a payment to Backpage of about $8 worth of Bitcoins
16   in order to “Fund Account” 9 for palmsprings.backpage.com.
17         c.    On October 6, 2015, the same email address owner paid
18   Backpage about $1 worth of Bitcoins to “Fund Account” on
19   palmsprings.backpage.com.
20         d.    On October 30, 2015, a Bitcoins account associated with the
21   owner of the email address who trafficked minors for sex paid
22   Backpage about $1 worth of Bitcoins in order to post an ad promoting
23
24         8GoCoin is a digital currency exchanger that converts Bitcoins
     and another digital currency into fiat currency, like the U.S. Dollar
25   or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
26   in the Isle of Man. GoCoin has offices in Singapore and Santa
     Monica, California, and GoCoin holds bank accounts in several
27   countries, most or all of which are outside the United States.
          9
            The email address owner provided Bitcoins to Backpage as a
28   “Fund Account” payment, that is, payment to Backpage as credit to be
     used later to pay for Backpage ads.

                                            38
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 39 of 84 Page ID #:101



1    the trafficking of certain victims in Columbus, Ohio.
2          e.    On November 2, 2015, this same email address owner paid
3    Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
4    in the Columbus, Ohio Backpage ads.
5          f.    On November 21, 2015, this same email address owner paid
6    Backpage about $1 worth of Bitcoins to Backpage for credit for that
7    email owner’s Backpage ad account.
8         41.    Plaintiff contends that five to ten percent of the ads
9    posted on Backpage.com were placed within the Central District of
10   California (including Los Angeles and Orange Counties).           Between
11   January 10 and February 3, 2016, approximately 500,000 ads were
12   posted on Backpage.com and paid for with Bitcoins, for which Backpage
13   received over $3,840,000 in revenue.        Of these approximately 500,000
14   ads, approximately 28,400 were posted only in
15   LosAngeles.Backpage.com, Ventura.Backpage.com,
16   SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
17   SanGabrielValley.Backpage.com.       These specific ads generated
18   approximately $184,479 in revenue.
19        42.    When an advertiser (or “poster”) purchased an ad for
20   prostitution using digital currency, the payment to Backpage (and
21   certain subsequent expenditures) proceeded in the following manner:
22         a.    A poster would choose a payment method online (e.g.,
23   through Bitcoins payments);
24         b.    If the poster did not already have Bitcoins, the Backpage
25   website would direct the poster to a third-party exchanger to buy
26   Bitcoins;
27         c.    Backpage would then provide the poster with a wallet
28   address to send a specific amount of Bitcoins;



                                            39
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 40 of 84 Page ID #:102



1          d.    In return for sending the required payment, the poster
2    would receive credit that could be used to post ads on Backpage.
3          e.    Backpage would sell the Bitcoins to a third party
4    exchanger, frequently GoCoin, in batches, generally valued in
5    hundreds of thousands, of dollars in order to convert the Bitcoins
6    into U.S. or foreign flat currency, which GoCoin generally, if not
7    always, would hold in foreign bank accounts;
8          f.    GoCoin would then wire funds from foreign accounts to
9    either (1) Backpage controlled foreign accounts; or (2) Backpage
10   controlled operating accounts in the United States;
11         g.    These accounts were held and controlled by Backpage
12   Operators in the names of entities controlled by Backpage, including
13   Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
14   Properties.
15         h.    The funds derived from these foreign transactions would be
16   used by Backpage to pay service providers, like Verizon in Los
17   Angeles, or transferred to Backpage Operators’ accounts and accounts
18   held in their family members’ names.
19         i.    For example:
20               a.    In March 2015, Ad Tech BV, a Netherlands based
21   company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
22   in the Liechtenstein (the “Netherlands Account”).          M.G. is the
23   President, CEO, Treasurer and Secretary of Posting Solutions.            From
24   March 2015 through November 2017, the Netherlands Account received
25   millions of dollars from Binary Trading SG PTE, Limited (“Binary
26   Trading”).    On April 4, 2017, M.G. sent an email to employees of the
27   bank that maintains the Netherlands Account.         The email explained:
28         Binary Capital is our trading partner, they hold money in
           trust for Go Coin [sic]. Rather than incurring 3 sets of

                                            40
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 41 of 84 Page ID #:103



1          wire fees which make our transactions unprofitable, they
           act as our agent and disburse payments directly from our
2          trust account to our merchant.
3
4                b.   For the period of September 4 through November 23,

5    2015, Backpage advertisers used Bitcoins to purchase about 1,000,000

6    “adult” ads from Backpage.      Backpage then sold those Bitcoins to

7    GoCoin for approximately $8.6 million.        Included among the Bitcoins

8    sold to GoCoin during this period were payments pimps made to

9    Backpage to purchase ads to promote child prostitution.

10               c.   For the period of December 14, 2015, through August

11   30, 2016, in approximately 154 wires, GoCoin accounts held in

12   Slovakia (the “Slovakia Account”) and Singapore Account (the

13   “Singapore Account”) transferred a total of approximately

14   $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,

15   Texas, owned by Website Technology (“Website Tech Account ‘2008”).

16   On January 15, 2016, the Website Tech Account ‘2008 transferred

17   $189,571 to Verizon in Los Angeles, California, in payment for

18   Backpage internet services.

19               d.    Between January 21 and August 31, 2016, Website Tech

20   Account ‘2008 sent approximately 27 wire transfers totaling

21   approximately $48,000,000 to Arizona Bank & Trust account number

22   ‘6211, belonging to Cereus Properties LLC, which is owned or

23   controlled by Spear, Backpage, and/or other Backpage Operators.

24         C.    Bases for Forfeiture

25        43.    The Defendant Assets constitute, and are derived from,

26   proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591

27   (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952

28   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),



                                            41
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 42 of 84 Page ID #:104



1    each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
2    conspiracy to commit such offenses.
3         44.    The Defendant Assets were involved in, and are traceable to
4    property involved in, one or more transactions or attempted
5    transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
6    conspiracy to commit such offenses, in violation of 18 U.S.C.
7    § 1956(h).    Specifically, the Defendant Assets were involved in and
8    are traceable to property involved in one or more financial
9    transactions, attempted transactions, or a conspiracy to conduct or
10   attempt to conduct such transactions involving the proceeds of
11   specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
12   were designed in whole or in part to conceal or disguise the nature,
13   location, source, ownership or control of the proceeds of the SUA in
14   violation of 18 U.S.C. § 1956(a)(1)(B)(i).
15        45.    The Defendant Assets were involved in, and are traceable to
16   property involved in, one or more transactions or attempted
17   transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
18   commit such offenses, in violation of 18 U.S.C. § 1956(h).
19   Specifically, the Defendant Assets were involved in and are traceable
20   to property involved in one or more financial transactions, attempted
21   transactions, or a conspiracy to conduct or attempt to conduct such
22   transactions in criminally derived property of a value greater than
23   $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
24   1952.
25   III. Assets Representing, Traceable To, and Involved In
          Specified Unlawful Activity
26
27         A.    Account 1 (Prosperity ‘7188 Funds)
28        46.    On February 15, 2017, Posting Solutions opened Account 1.



                                            42
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 43 of 84 Page ID #:105



1    M.G. is the sole signatory on the account (as described above,
2    Posting Solutions is wholly owned by and controlled by Backpage).
3         47.    The application for the P.O. Box identifies the renter of
4    the box as “Website Technologies, LLC/Backpage.com.”          Listed on the
5    Application were the names of several Backpage Operators, including
6    Ferrer.
7         48.    Between August 1 and September 1, 2017, Account 1 received
8    more than $2,781,750 in wire transfers from foreign banks.           For
9    example:
10         a.    On or about August 16, 2017, Binary Trading wired $535,500
11   from an account in Singapore into Account 1.
12         b.    On or about August 17, 2017, Binary Trading wired $528,500
13   from a Singapore account into Account 1.
14         c.    On or about August 30, 2017, a company named Trilix PTE LTD
15   (“Trilex”), listing the same Singapore address as Binary Trading and
16   GoCoin, sent four wire transfers from the Singapore account into
17   Account 1, ranging from $385,450 to $492,250, totaling approximately
18   $1,717,750.
19        49.    Plaintiff alleges that a substantial percentage of outgoing
20   payments from Account 1 have been payments for the operation of
21   Backpage.com.    For example, between July and October 2017, funds were
22   wired from Account 1, as following:
23         a.    $570,530 to Verizon Digital Media Services in Los Angeles
24   for services related to the Backpage.com website; and
25         b.    $1,497 to “Backupify,” a company that provided data backup
26   services for Backpage.
27
28



                                            43
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 44 of 84 Page ID #:106



1                              CEREUS PROPERTIES ASSETS
2          B.    Account 2 (Compass ‘3873 Funds)
3         50.    Account 2 was held in the name of Cereus Properties LLC,
4    and Spear was the sole signatory.       This account was funded in part
5    with transfers from Account 1, which funds are alleged to have been
6    traceable to SUA, involved in money laundering, or both, and was used
7    as a funnel account to pay Backpage Operators.         On average, during
8    each month of 2017, several hundred thousand dollars were transferred
9    from Account 1 to Account 2.       For example:
10         a.    On August 31, 2017, Account 1 sent a wire transfer totaling
11   $487,491.45 to Account 2.
12         b.    On September 15, 2017, Account 1 sent a wire transfer
13   totaling $91,672.67 to Account 2.
14         c.    On October 2, 2017, Account 1 sent a wire transfer totaling
15   $471,766 to Account 2.
16        51.    Funds from Account 2 were also used to promote and
17   facilitate prostitution.      For example:
18         a.    On December 2, 2016, the Netherlands Account transferred
19   $324,055.85 to Account 2;
20         b.    On December 8, 2016, the Netherlands Account transferred
21   $499,970.00 to Account 2;
22         c.    On December 27, 2016, the Netherlands Account transferred
23   $199,970.00 to Account 2; and
24         d.    From March to December 2017, Account 2 paid over $9,000 to
25   “Cox Communications,” an internet services company that Backpage used
26   to facilitate its internet presence and promote its sale of
27   prostitution advertising.
28



                                            44
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 45 of 84 Page ID #:107



1          C.    Account 3 (Compass ‘4862 Funds)
2         52.    Account 3, held in the name of Cereus Properties, was
3    funded with transfers from foreign and domestic banks, which funds
4    were traceable to SUA, involved in money laundering, or both,
5    including funds transferred from the Netherlands Account through one
6    of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
7    account ‘9863 (“Account ‘9863”)), and eventually funneled into
8    Account 3.
9                                 MICHAEL LACEY ASSETS
10         D.    Account 4 (FFS&L of SR ‘3620 Funds)
11        53.    Account 4, held in the name of Lacey, was funded with
12   transfers from foreign and domestic banks, which funds were traceable
13   to SUA, involved in money laundering, or both.         On October 2, 2017,
14   Account 24 (which was itself funded with transfers from foreign and
15   domestic banks with proceeds traceable to SUA, involved in money
16   laundering, or both), transferred $297,795 into Account 4, as further
17   described below.
18        E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
     ‘8332)
19
20        54.    Accounts 5, 6, and 7, each held in the name of Lacey, were
21   funded with transfers from foreign and domestic banks, which funds
22   were traceable to SUA, involved in money laundering, or both.
23   Backpage Operators used Accounts 5, 6, and 7 as pass-through
24   accounts.
25         a.    On May 31, 2017, Account 2 transferred approximately
26
27         10
            A “go-between” (a.k.a., a “pass-through”) is an account set up
     for the main purpose of transferring funds from one or more bank
28   accounts to various other bank accounts, frequently as an attempt to
     further conceal the true source and nature of the funds.

                                            45
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 46 of 84 Page ID #:108



1    $676,808.04 into Account 5;
2          b.    On June 30, 2017, Account 5 transferred $600,000 to Account
3    6.
4          c.    On October 2, 2017, Account 2 made two transfers:
5                  i. $297,795.54 transferred to Account 4; and
6                ii. $694,856.25 wired to Account 11
7          d.    On April 16, 2018, Lacey personally went into the Republic
8    Bank of Arizona, withdrew $500,000 from Account 5, and then used that
9    $500,000 as the initial deposit to open Account 7.
10         e.    On or about February 15, 2018, Lacey drafted two $600,000
11   checks (totaling $1.2 million).       One check was drawn from Account 11,
12   and the second was drawn from Account 4.        These two checks were used
13   to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
14   $300,000.00, and $300,000.00.
15         F.    Account 11 (SFFCU ‘2523 Funds)
16        55.    Account 11 is held in the name of Lacey and an individual
17   listed in the Credit Union’s records as Lacey’s employee and
18   bookkeeper.    Account 11 was funded with proceeds alleged to have been
19   traceable to SUA, involved in money laundering, or both.
20         a.    On February 2, 2018, Account 2 (which then contained funds
21   traceable to SUA, involved in money laundering, or both) transferred
22   $734,602.70 into Account 11.
23         G.    Account 12 (IOLTA ‘4139)
24        56.    Account 12 was an IOLTA held for the benefit of Lacey, and
25   was funded with proceeds traceable to SUA, involved in money
26   laundering, or both.
27        57.    On January 4, 2017, the Singapore Account wired $489,500
28   into a Posting Solutions controlled account held at Veritex Bank (the



                                            46
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 47 of 84 Page ID #:109



1    “Veritex Account”).     On January 20, 2017, the Singapore Account
2    directed two additional wires, for $358,150 and $470,150
3    respectively, into the Veritex Account.        In total, the Singapore
4    Account transferred $1,317,800 into the Veritex Account.
5          a.    On or about February 23, 2017, the Veritex Account directed
6    two payments to Account 2, a wire of $443,014, and a check for
7    $27,887.41.
8          b.    Between March 30 and September 14, 2017, Account 2 sent
9    five wires totaling $4,058.063.65 to Account 12.
10         c.    In July 2018, Account 12 was closed and a cashier’s check
11   totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
12   Account 12.
13         H.    The Sebastopol Property
14        58.    The Sebastopol Property was purchased and maintained, in
15   whole or in part, using funds traceable to SUA, involved in money
16   laundering, or both.
17        59.    In a series of transactions in December 2016, illicit
18   proceeds from the Netherlands Account would pass-through Account 2,
19   eventually ending up in Account 11.         Additionally, between July and
20   October 2017, additional illicit proceeds from the Singapore Account
21   were passed-through Account 1 to Account 2, and eventually
22   transferred to Account 11.      On or about October 10, 2017, over
23   $10,000 of funds from Account 11 were used to support and maintain
24   the Sebastopol Property.
25        60.    On February 11, 2016, a grant deed, instrument number
26   2016010019 of the Sonoma County official records, transferred the
27   Sebastopol Property to Lacey.       Thereafter, on April 24, 2017, for no
28   consideration, Lacey transferred title of the Sebastopol Property to



                                            47
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 48 of 84 Page ID #:110



1    his Delaware limited liability company, Sebastopol, LLC.           As noted in
2    the grant deed:
3          “There was no consideration for this transfer. This is a
           transfer between an individual or individuals and a legal
4          entity or between legal entities that results solely in a
5          change in the method of holding title and in which
           proportional ownership inters in the realty remain the
6          same. . .”
7         61.    On October 10, 2017, Lacey issued a $12,956.25 check from
8    Account 11 to Sonoma County Tax Collector.         The notation on this wire
9    was “2043 Pleasant Hill Dr Sebastopol.”
10         I.    San Francisco, California Property 1
11        62.    San Francisco Property 1 was purchased and maintained, in
12   whole or in part, using funds traceable to SUA, involved in money
13   laundering, or both.
14        63.    In order to acquire San Francisco Property 2, Lacey used
15   funds transferred through the Singapore Account, the Website Tech
16   Account ‘2008, and Cereus Properties accounts, as well as annuity
17   accounts that Lacy controlled, as follows:
18         a.    Illicit proceeds were deposited into the Singapore Account,
19 passed-through Account 1, then passed-through Account 2 and
20 transferred to Account 11.        Thereafter, funds from Account 11 were
21 used to support and maintain San Francisco Property 1.
22         b.    On May 18, 2016, grant deed instrument number 2016-K245482-
23 00 of the San Francisco County official records, transferred San
24 Francisco Property 1 to Lacey and his female partner.
25         c.    Thereafter, on October 10, 2017, over $10,000 in funds from
26 Account 11 were used to purchase or maintain San Francisco Property 1.
27         J.    San Francisco Property 2
28        64.    San Francisco Property 2 was purchased and maintained, in


                                            48
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 49 of 84 Page ID #:111



1    whole or in part, using funds traceable to SUA, involved in money
2    laundering, or both.
3         65.    During the period of December 14 through December 29, 2015,
4    as GoCoin’s partial payment for the Bitcoins Backpage sold it during
5    the period of September 4 through November 23, 2015, the Slovakia
6    Account wired over $1,250,000 to Website Tech Account ‘2008.
7         66.    After December 14, 2015, Website Tech Account ‘2008 then
8    transferred funds via multiple pass-through accounts controlled by
9    Lacey and other Backpage Operators, which, as of June 21, 2016,
10   resulted in approximately $5,400,000 ending up in Arizona Bank &
11   Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
12        67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
13   Fidelity National Title Company.       The notation on this wire was
14   “XXX(Earnest Money)XXXXXX.”      On July 20, 2016, AB&T Account ‘1793
15   wired $12,859,152.57 to Fidelity National Title Company.           The
16   notation on this wire was “XX(Balance of Property)XXXXX.”
17        68.    Casa Bahia for San Francisco, LLC, a Delaware limited
18   liability company, was the entity used to take title to San
19   Francisco, California Property 2, and is owned by Lacey.           On July 21,
20   2016, by grant deed, San Francisco Property 2 was transferred to
21   Lacey.     On June 21, 2017, by grant deed and for no consideration,
22   Lacy transferred San Francisco Property 2 to Casa Bahai for San
23   Francisco, LLC, a Delaware limited liability company, as evidenced by
24   instrument number 2017-K466276099 of the San Francisco County
25   official records.     As noted in the grant deed:
26         There was no consideration for this transfer. This is a
           transfer between an individual or individuals and a legal
27         entity or between legal entities that results solely in a
28         change in the method of holding title and in which
           proportional ownership inters in the realty remain the


                                            49
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 50 of 84 Page ID #:112



1          same. . .
2          K.     San Francisco Property 3
3         69.     San Francisco Property 3 was purchased and maintained, in
4    whole or in part, using funds traceable to SUA, involved in money
5    laundering, or both.
6         70.     Beginning in February 2013, illicit funds from Backpage’s
7    U.S. Bank account ‘1165 passed-through various Backpage or Backpage
8    Operators accounts, eventually ending up in BMO Harris account ‘5263,
9    owned or controlled by Lacy.       In May 2015, over $10,000 of funds from
10   BMO Harris account ‘5263 was used to purchase or maintain San
11   Francisco Property 3.
12         L.     Sedona Property
13        71.     The Sedona Property was purchased and maintained, in whole
14   or in part, using funds traceable to SUA, involved in money
15   laundering, or both.
16        72.     In October 2017, Account 2 wired approximately $297,795 to
17   Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
18   to support or maintain the Sedona Property.
19         M.     Paradise Valley Property 1
20        73.     Paradise Valley Property 1 was purchased and maintained, in
21   whole or in part, using funds traceable to SUA, involved in money
22   laundering, or both.
23        74.     Approximately $11,480,000 million in illicit funds from
24   Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
25   Backpage Operators accounts, eventually (between March 15 and
26   September 18, 2014) ending up in BMO Harris account ‘5263, owned or
27   controlled by Lacy.     Thereafter, on March 30, 2015, BMO Harris Bank
28   account ‘5263 transferred $774,379.46 towards the purchase of the


                                            50
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 51 of 84 Page ID #:113



1    Paradise Valley Property 1.
2          N.    Paradise Valley Property 2
3         75.    Paradise Valley Property 2 was purchased and maintained, in
4    whole or in part, using funds traceable to SUA, involved in money
5    laundering, or both
6         76.    In 2005, for approximately $1,500,000, Lacey purchased the
7    Paradise Valley Property 2.      In 2010, the Paradise Valley Property
8    was used as collateral for a $1 million loan (the “2010 Loan”).
9    Beginning no later than January 2012, illicit proceeds were used to
10   service the debt on the 2010 Loan.          Specifically:
11         a.    Between February 4 and June 6, 2013, through a series of
12   wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
13   approximately $41,500,000 to BMO Harris Bank account ‘5263.
14         b.    Between March 2013, and January 2016, through a series of
15   periodic transactions, approximately $174,749.39 from BMO Harris Bank
16   account ‘5263 was used to service the debt on the 2010 Loan.
17                                JAMES LARKIN ASSETS
18         O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                 ‘1897, ‘8103, ‘8162, AND ‘8189)
19
20        77.    Account 13, held in the name of Larkin, was funded with
21   proceeds alleged to have been traceable to SUA, involved in money
22   laundering, or both.
23         a.    On July 6, 2017, Account 2 transferred $971,651.51 into
24   Account 13.
25         b.    On July 28, 2017, Account 13 transferred $400,000 into
26   Account 14.
27         78.   Account 15 is held in the name of Larkin.
28         a.    From March 2015 through November 2017, the Netherlands



                                            51
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 52 of 84 Page ID #:114



1    Account received several millions of dollars in criminal proceeds
2    from Binary Trading.
3          b.    On December 2, 2016, the Netherlands Account transferred
4    $324,055.85 to Account 2.
5          c.    On December 8, 2016, the Netherlands Account transferred
6    $499,970.00 to Account 2.
7          d.    On December 27, 2016, the Netherlands Account transferred
8    $199,970.00 to Account 2, which account then transferred funds
9    through Account ‘9863 and into Account 3.
10         e.    On December 13, 2017, Account 3 transferred $406,211.10 to
11   Account 15.
12        79.    Account 16, 17, and 18 are CDARS Accounts held in the name
13   of Larkin.
14         a.    On July 28, 2017, Account 13 transferred $400,000 into
15   Account 14.
16         b.    On or about February 8, 2018, $1 million in funds from
17   Account 14 was used to fund Account 16 (which received $500,000),
18   Account 17 (which received $250,000), and Account 18 (which received
19   $250,000).
20         P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                 ‘0012)
21
22        80.    Account 19 is held in the name of Larkin’s spouse, Margaret
23   Larkin, and was funded with proceeds traceable to SUA, involved in
24   money laundering, or both.
25         a.    On December 31, 2015, Website Tech Account ‘2008
26   transferred $811,424 to the Slovakia Account.
27         b.    On January 11, 2016, the Slovakia Account transferred
28   approximately $1,300,000 to Charles Schwab account ‘4693, held in the



                                            52
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 53 of 84 Page ID #:115



1    name of Larkin (“Charles Schwab Account ‘4693”).
2          c.    On January 14, 2016, Charles Schwab Account ‘4693
3    transferred approximately $13,500,000 to Northern Trust Company
4    account ‘9562 (under the name “Ocotillo Family Trust,” owned and
5    controlled by Larkin and Margaret Larkin).
6          d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
7    Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
8    Larkin).
9          e.    In or about November 2017, Morgan Stanley elected to
10   terminate its business relationship with Larkin.
11         f.    On November 30, 2017, all the funds then held in Morgan
12   Stanley account ‘1673 (about $10,000,000) were transferred to Account
13   19.
14         g.    Some of the funds in Account 19 were used to purchase bonds
15   and/or securities, which were held in Account 20.
16         Q.    Account 21 (ACF ‘2020)
17         81.   Account 21 contains securities and investment vehicles held
18   in the name of Ocotillo Family Trust, which is owned and controlled
19   by Larkin and his spouse, and was funded with proceeds traceable to
20   SUA, involved in money laundering, or both.
21         a.    During the period of March 23 through March 31, 2016,
22   Website Tech Account ‘2008 sent three wire transfers totaling
23   $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
24   to Cereus Properties (“Account ‘6211”).
25         b.    During the period of April 1, 2016, through July 1, 2016,
26   Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
27   Schwab Account ‘4693.
28         c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred



                                            53
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 54 of 84 Page ID #:116



1    $15,000,000 to Account 21.
2          d.    During the period of August 2, 2016, through October 6,
3    2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
4    Charles Schwab Account ‘4693.
5          e.    On January 3, 2017, Charles Schwab Account ‘4693
6    transferred $2,500,000 to Account 21.
7          f.    On January 4, 2017, Charles Schwab Account ‘4693
8    transferred $2,500,000 Account 21.
9        R.      Accounts 22 AND 23 (BA ‘8225 and ‘7054)
10        82.    Account 22 is held in the name of one of T. Larkin, and was
11   used in furtherance of the money laundering scheme described herein,
12   and in an attempt to further conceal or disguise the nature,
13   location, source, ownership or control of the criminal proceeds.
14        83.    On February 2, 2018, Account 2 wire transferred $28,337
15   into Account 22.
16        84.    Account 23 is held in the name of R. Larkin.         On February
17   2, 2018, Account 2 wire transferred $28,337 into Account 23.
18         S.    Saint Helena Property
19        85.    The Saint Helena Property was purchased and maintained, in
20   whole or in part, using funds traceable to SUA, involved in money
21   laundering, or both.
22        86.    Between February 4 and June 6, 2013, approximately
23   $41,500,000 in illicit funds were transferred to Camarillo Holdings
24   LLC, BMO Harris Bank account ‘7172.         On October 2, 2013, BMO Harris
25   Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
26   account ‘3110.    Thereafter, on November 3, 2016, over $10,000 of
27   funds from BMO Harris Bank account ‘7172 were used to purchase or
28   maintain the Saint Helena Property.


                                            54
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 55 of 84 Page ID #:117



1          T.    Chicago Property
2         87.    The Chicago Property was purchased and maintained, in whole
3    or in part, using funds traceable to SUA, involved in money
4    laundering, or both.
5         88.    Illicit funds originating from Backpage’s U.S. Bank account
6    ‘1165 were passed-through accounts owned or controlled by Backpage or
7    Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
8    Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
9    transferred $138,000 to Chicago Title and Trust Company as payment
10   towards the purchase of the Chicago Property.
11         U.    Paradise Valley Property 7
12        89.    Paradise Valley Property 7 was purchased and maintained, in
13   whole or in part, using funds traceable to SUA, involved in money
14   laundering, or both
15        90.    Illicit funds originating from Backpage’s U.S. Bank account
16   ‘1165 were passed-through accounts owned or controlled by Backpage or
17   Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
18   from which account over $10,000 was paid to maintain Paradise Valley
19   Property 7.
20                                 JOHN BRUNST ASSETS
21         V.    Account 24 (COMPASS BANK ‘3825)
22        91.    Account 24 is held in the name of Brunst, and was used in
23   furtherance of the money laundering scheme described herein, and in
24   an attempt to further conceal or disguise the nature, location,
25   source, ownership or control of the proceeds of SUA.
26        92.    On February 2, 2018, Account 2 wire transferred $135,956.59
27   into Account 24.
28



                                            55
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 56 of 84 Page ID #:118



1          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
2                ‘7889, ‘7888 AND ‘6485)
3         93.    Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
4    the “Brunst Family Trust.”      Brunst and his wife are the sole trustees
5    for these accounts, which were funded with proceeds traceable to SUA,
6    involved in money laundering, or both.
7          a.    On December 31, 2015, Website Tech Account ‘2008
8    transferred $811,424 to Account ‘6211.
9          b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
10   Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
11   ‘4891”).
12
           c.    On January 4, 2017, Account ‘6211 transferred another
13
     $258,841 to Account ‘4891.
14
           d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
15
     Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
16
     (“Account ‘7474”).
17
           e.    On May 19, 2017, Account ‘7474 transferred approximately
18
     $1,500,000 into Account 25.
19
           f.    On May 23, 2017, Account 25 transferred approximately
20
     $350,000 to Account 25.
21
22         g.    On June 7, 2017, Account 25 transferred approximately

23   $1,340,000 to Account 25.

24         h.    On September 13, 2017, Account 25 transferred approximately

25   $581,000 to Account 27.

26         i.    On September 13, 2017, Account 25 transferred approximately
27   $250,000 to Account 28.
28         j.    On September 13, 2017, Account 25 transferred approximately


                                            56
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 57 of 84 Page ID #:119



1    $250,000 to Account 29.
2          k.    On September 15, 2017, Account 25 transferred approximately
3    $500,000 to Account 30.
4                                  SCOTT SPEAR ASSETS
5          X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
6         94.    Accounts 31 and 32 are held in the name of Spear, which
7    accounts were funded with proceeds traceable to SUA, involved in
8    money laundering, or both.      Account 33 is held in trust for the
9    benefit of Spear and certain of his family members, which account was
10   funded with proceeds traceable to SUA, involved in money laundering,
11   or both.    In furtherance of the money laundering scheme, and in an
12   attempt to further conceal the true nature of the criminal proceeds,
13   go-between accounts served to funnel money from one account to
14   another.
15         a.    Between January 21 and August 31, 2016, Website Tech
16   Account ‘2008 sent approximately 27 wire transfers totaling
17   approximately $48,000,000 to Account ‘6211.
18         b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
19   transferred $892,426 into Account 31.
20         c.    On September 14, 2017, Account 2 wire transferred
21   $50,162.05 into Account 31.
22         d.    On October 12, 2017, Account 31 transferred approximately
23   $21,500 into Account 32.
24         e.    On January 5, 2018, Account 31 transferred approximately
25   $600,000 into Account 33.
26         Y.    Account 34 (Live Oak Bank Account ‘6910)
27        95.    Account 34 is held in the name of Spear, and was funded
28   with proceeds traceable to SUA, involved in money laundering, or


                                            57
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 58 of 84 Page ID #:120



1    both.
2         96.    On or about March 16, 2016, as an opening deposit, Account
3    31 transferred $250,000 into Account 34.
4          Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
5
          97.    Accounts 35 and 36 are held in the name of N. Spear,
6
     Spear’s adult daughter, and were funded with proceeds traceable to
7
     SUA, involved in money laundering, or both.
8
           a.    On February 23, 2017, Account 31 transferred approximately
9
     $50,000 into Account 35.
10
           b.    On the February 23, 2017, Account 31 transferred $50,000
11
     into Account 36.
12
                                  PRIMUS TRUST ASSETS
13
           AA.        Account 37 (K&H Bank Account ‘1210)
14
          98.    Account 37 is located in Hungary, and held in the name of
15
     Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
16
     In furtherance of the money laundering scheme, Account 37 was funded
17
     with proceeds traceable to SUA, involved in money laundering, or
18
     both.
19
          99.    The tracing of this account involves numerous banks and
20
     bank accounts, both foreign and domestic.         The accounts include:
21
     Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
22
     annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
23
     all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
24
     Financial account ‘9992, held in an IOLTA, with Lacey as the sole
25
     beneficiary.
26
           a.    Between December 14, 2015, and January 15, 2016, the
27
     Slovakia Account sent approximately 26 wire transfers totaling over
28
     $2,500,000 to Website Tech Account ‘2008 in the United States.


                                            58
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 59 of 84 Page ID #:121



1          b.    On January 15, 2016, Website Tech Account ‘2008 transferred
2    $189,571 to Verizon in Los Angeles, California, in payment for
3    Backpage internet services, which served, in whole or in part, to
4    promote sex trafficking and illegal prostitution.
5          c.    Between January 21 and August 31, 2016, Website Tech
6    Account ‘2008 sent approximately 27 wire transfers totaling
7    approximately $48,000,000 to Account ‘6211.
8          d.    Between April 1 and October 6, 2016, in approximately 12
9    wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
10   Accounts.
11         e.    On December 29, 2016, in five wires, the AZBT Annuity
12   Trusts Accounts sent approximately $16,500,000 to Johnson Financial
13   account ‘9992.
14         f.    On January 3, 2017, Johnson Financial account ‘9992
15   transferred $16,500,000 to Account 37.
16                                 AD TECH BV ASSETS
17         BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
18
          100. Accounts 56, 57, and 58 are located in the Czech Republic
19
     and held in the name of Ad Tech BV, identifying Ferrer as the
20
     ultimate beneficial owner, which accounts were funded with proceeds
21
     traceable to SUA, involved in money laundering, or both.
22
          101. Account 56, 57, and 58 were set up and maintained to
23
     receive payments for Backpage ads, that is, for “accounts
24
     receivable.”    Merchant processors would accept credit card payments
25
     and Bitcoins from Backpage advertisers as credit to place ads for
26
     prostitution and other services.       The merchant processors would then
27
     transfer these funds to accounts set up to receive such payments,
28
     specifically including Accounts 56, 57, and 58.          All funds contained


                                            59
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 60 of 84 Page ID #:122



1    within Accounts 56, 57, and 58 are traceable to SUA and involved in
2    money laundering.
3          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
                 ‘K000 E, and ‘K001 K)
4
5         102. Accounts 47, 48, 49, and 50 are located in Principality of
6    Liechtenstein, and held for the benefit of Ferrer, which accounts
7    were funded with proceeds traceable to SUA, involved in money
8    laundering, or both.
9         103. Accounts 47, 48, 49, and 50 were set up and maintained to
10   receive payments for Backpage ads, that is, for “accounts
11   receivable.”    Merchant processors would accept credit card payments
12   and Bitcoins from Backpage advertisers as credit to place ads for
13   prostitution and other services.       The merchant processors would then
14   transfer these funds to accounts set up to receive such payments,
15   specifically including Accounts 47, 48, 49, and 50.          All funds
16   contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
17   involved in money laundering.
18                      GOLD LEAF SRO FUNDS HELD AT FIO BANK
19         DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
20        104. Accounts 38, 39, and 40 are located in the Czech Republic,
21   and held for the benefit of Backpage by a third party entity named,
22   “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
23   traceable to SUA, involved in money laundering, or both.
24        105. Accounts 38, 39, and 40 were created outside the United
25   States with the intention of avoiding the “blockade” of Backpage set
26   up by U.S. credit card companies that refused to process Backpage
27   receipts following negative press associated with Backpage.
28   Approximately 99.5% of the payments into these accounts were to be


                                            60
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 61 of 84 Page ID #:123



1    transferred to accounts held by Ad Tech BV, a Backpage controlled
2    company located in the Netherlands, after which transfer, the funds
3    could be directed for the benefit of Backpage or Backpage Operators
4    in the U.S. or abroad.      All funds contained within Accounts 38, 39,
5    and 40 are traceable to SUA and involved in money laundering.
6
7                       PROTECCTIO SRO FUNDS HELD AT FIO BANK
8          EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
9
          106. Accounts 41, 42, and 43 are located in the Czech Republic,
10
     and held for the benefit of Backpage by a third party entity named,
11
     “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
12
     traceable to SUA, involved in money laundering, or both.
13
          107. Accounts 41, 42, and 43 were created outside the United
14
     States with the intention of avoiding the “blockade” of Backpage set
15
     up by U.S. credit card companies that refused to process Backpage
16
     receipts following negative press associated with Backpage.
17
     Approximately 99.5% of the payments into these accounts were to be
18
     transferred to accounts held by Ad Tech BV, a Backpage controlled
19
     company located in the Netherlands, after which transfer the funds
20
     could be directed for the benefit of Backpage or Backpage Operators
21
     in the U.S. or abroad.      All funds contained within Accounts 41, 42,
22
     and 43 are traceable to SUA and involved in money laundering.
23
                         VARICOK SRO FUNDS HELD AT FIO BANK
24
           FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
25
26        108. Accounts 44, 45, and 46 are located in the Czech Republic,

27   and held in the name of Varicok Company SRO.         Accounts 44, 45, and 46

28   were funded with proceeds traceable to SUA, involved in money



                                            61
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 62 of 84 Page ID #:124



1    laundering, or both.
2         109. Accounts 44, 45, and 46 were created outside the United
3    States with the intention of avoiding the “blockade” of Backpage set
4    up by U.S. credit card companies that refused to process Backpage
5    receipts following negative press associated with Backpage.
6    Approximately 99.5% of the payments into these accounts were to be
7    transferred to accounts held by Ad Tech BV, a Backpage controlled
8    company located in the Netherlands, after which transfer, the funds
9    could be directed for the benefit of Backpage or Backpage Operators
10   in the U.S. or abroad.      All funds contained within Accounts 44, 45,
11   and 46 are traceable to SUA and involved in money laundering.
12                   PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
13         GG.   Account 51 (KB ‘7664)
14        110. Account 51 is located in the Kingdom of the Netherlands,
15   and held for the benefit of Backpage by a third party entity named,
16   “Procop Services BV.”      Account 51 was funded with proceeds traceable
17   to SUA, involved in money laundering, or both.
18        111.    Account 51 was created outside the United States with the
19   intention of avoiding the “blockade” of Backpage set up by U.S.
20   credit card companies that refused to process Backpage receipts
21   following negative press associated with Backpage.          Approximately
22   99.5% of the payments into Accounts 51 was to be transferred to
23   accounts held by Ad Tech BV, a Backpage controlled company located in
24   the Netherlands, after which transfer, the funds could be directed
25   for the benefit of Backpage or Backpage Operators in the U.S. or
26   abroad.     All funds contained within Account 51 are traceable to SUA
27   and involved in money laundering.
28



                                            62
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 63 of 84 Page ID #:125



1                     GULIETTA GROUP BV FUNDS HELD AT RABO BANK
2          HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)
3         112. Accounts 52 and 53 are located in the Kingdom of the
4    Netherlands and held for the benefit of Backpage by a third party
5    entity named, “Gulietta Group BV.”          Accounts 52 and 53 were funded
6    with proceeds traceable to SUA, involved in money laundering, or
7    both.
8         113. Accounts 52 and 53 were created outside the United States
9    with the intention of avoiding the “blockade” of Backpage set up by
10   U.S. credit card companies that refused to process Backpage receipts
11   following negative press associated with Backpage.          Approximately
12   99.5% of the payments into these accounts were to be transferred to
13   accounts held by Ad Tech BV, a Backpage controlled company located in
14   the Netherlands, after which transfer, the funds could be directed
15   for the benefit of Backpage or Backpage Operators in the U.S. or
16   abroad.     All funds contained within Accounts 52 and 53 are traceable
17   to SUA and involved in money laundering.
18    CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
19                   B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
20         II.   Account 55 (SP ‘1262)
21        114. Account 55 is located in the United Kingdom and held by a
22   third party entity, “Cashflows Europe Limited” (“Cashflows”).
23   Although Backpage is the ultimate beneficiary of Account 55,
24   Cashflows acts first as an entity holding this account for the
25   benefit of Gulietta Group B.V., Universads B.V., Procop Services
26   B.V., and Proteccio SRO (collectively referred to as, the
27   “Entities”), each of which company is owned or controlled by
28   Backpage.    Account 55 was funded with proceeds traceable to SUA,


                                            63
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 64 of 84 Page ID #:126



1    involved in money laundering, or both.
2         115. Account 55 was created outside the United States with the
3    intention of avoiding the “blockade” of Backpage set up by U.S.
4    credit card companies that refused to process Backpage receipts
5    following negative press associated with Backpage.          Approximately
6    99.5% of the payments into Accounts 55 was to be transferred to
7    accounts held by Ad Tech BV, a Backpage controlled company located in
8    the Netherlands, after which transfer, the funds could be directed
9    for the benefit of Backpage or Backpage Operators in the U.S. or
10   abroad.     All funds contained within Account 55 are traceable to SUA
11   and involved in money laundering.
12         JJ.   Account 54 (LHVP ‘4431)
13        116. Account 54 is an account maintained in the Republic of
14   Estonia, held in the name of Olist OU for the benefit of Backpage.
15   Account 54 was funded with proceeds traceable to SUA, involved in
16   money laundering, or both.
17        117. Account 54 was created outside the United States with the
18   intention of avoiding the “blockade” of Backpage set up by U.S.
19   credit card companies that refused to process Backpage receipts
20   following negative press associated with Backpage.          Approximately
21   99.5% of the payments into Accounts 54 was to be transferred to
22   accounts held by Ad Tech BV, a Backpage controlled company located in
23   the Netherlands, after which transfer, the funds could be directed
24   for the benefit of Backpage or Backpage Operators in the U.S. or
25   abroad.     All funds contained within Account 54 are traceable to SUA
26   and involved in money laundering.
27
28



                                            64
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 65 of 84 Page ID #:127



1                             BACKPAGE-CONTROLLED DOMAIN NAMES
2          KK.    ASCIO/WMB Inc Domain Names
3         118. Until recently, Backpage controlled numerous domain names,
4    which have since been seized by the government pursuant to a seizure
5    warrant issued in this district. 11
6         119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
7    INC” DBA “NETNAMES,” a domain registrar that manages the reservation
8    of internet domain names.        A domain registrar serves to ensure that a
9    registered domain name, like each of the Seized Domains, is not
10   double sold.
11        120. Additionally, a domain registration will allow the owner of
12   the domain to direct internet traffic to a company’s webserver.            The
13   Seized Domains were found to have been acquired and maintained with
14   funds traceable to the money laundering scheme described herein,
15   specifically with funds from Account 1, and the Seized Domains were
16   the mechanism Backpage used to promote the prostitution and sex
17   trafficking activity.
18        121. The following domains constitute and are derived from
19   proceeds traceable to SUA, involved in money laundering, or both:
20         a.     atlantabackpage.com
21         b.     backpage.be
22         c.     backpage.com
23
           d.     backpage.com.br
24
           e.     backpage.cz
25
           f.     backpage.dk
26
           g.     backpage.ee
27
28
           11   18-MJ-00711

                                             65
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 66 of 84 Page ID #:128



1          h.    backpage.es
2          i.    backpage.fi
3          j.    backpage.fr
4          k.    backpage.gr
5          l.    backpage.hu
6
           m.    backpage.ie
7
           n.    backpage.it
8
           o.    backpage.lt
9
           p.    backpage.mx
10
           q.    backpage.net
11
           r.    backpage.no
12
           s.    backpage.pl
13
           t.    backpage.pt
14
           u.    backpage.ro
15
16         v.    backpage.si

17         w.    backpage.sk

18         x.    backpage.us

19         y.    backpage-insider.com

20         z.    bestofbackpage.com
21         aa.   bestofbigcity.com
22         bb.   bigcity.com
23         cc.   chicagobackpage.com
24         dd.   denverbackpage.com
25         ee.   newyorkbackpage.com
26
           ff.   phoenixbackpage.com
27
           gg.   sandiegobackpage.com
28
           hh.   seattlebackpage.com


                                            66
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 67 of 84 Page ID #:129



1          ii.   tampabackpage.com
2          LL.   SURRENDERED DOMAIN NAMES
3         122. Until recently, Backpage also controlled numerous domain
4    names that Backpage has since surrendered (pursuant to its guilty
5    plea on April 5, 2018, in the District of Arizona).
6         123. The following websites were purchased and/or maintained, in
7    whole or in part, with proceeds traceable to SUA, involved in money
8    laundering, or both:
9          a.    admoderation.com (Versio)
10
           b.    admoderators.com (Versio)
11
           c.    adnet.ws (NetNames)
12
           d.    adplace24.com (Versio)
13
           e.    adplaces24.com (Versio)
14
           f.    adpost24.com (Versio)
15
           g.    adpost24.cz (GoDaddy)
16
           h.    adquick365.com (Versio)
17
           i.    adreputation.com (NetNames)
18
19         j.    ads-posted-mp.com (Versio)

20         k.    adsplace24.com (Versio)

21         l.    adspot24.com (Versio)

22         m.    adspots24.com (Versio)

23         n.    adsspot24.com (Versio)
24         o.    adtechbv.co.nl (NetNames)
25         p.    adtechbv.com (NetNames)
26         q.    adtechbv.nl (NetNames)
27         r.    advert-ep.com (Versio)
28         s.    adverts-mp.com (Versio)


                                            67
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 68 of 84 Page ID #:130



1          t.    axme.com (GoDaddy)
2          u.    back0age.com (NetNames)
3          v.    backpa.ge (NetNames)
4          w.    backpaee.com (NetNames)
5          x.    backpage-insider.com (NetNames)
6
           y.    backpage.adult (NetNames)
7
           z.    backpage.ae (NetNames)
8
           aa.   backpage.at (NetNames)
9
           bb.   backpage.ax (NetNames)
10
           cc.   backpage.be (NetNames)
11
           dd.   backpage.bg (European domains)
12
           ee.   backpage.bg (NetNames)
13
           ff.   backpage.ca (NetNames)
14
           gg.   backpage.cl (NetNames)
15
16         hh.   backpage.cn (European domains)

17         ii.   backpage.cn (NetNames)

18         jj.   backpage.co.id (NetNames)

19         kk.   backpage.co.nl (European domains)

20         ll.   backpage.co.nl (NetNames)
21         mm.   backpage.co.nz (NetNames)
22         nn.   backpage.co.uk (NetNames)
23         oo.   backpage.co.ve (NetNames)
24         pp.   backpage.co.za (NetNames)
25         qq.   backpage.com (NetNames)
26
           rr.   backpage.com.ar (NetNames)
27
           ss.   backpage.com.au (NetNames)
28
           tt.   backpage.com.ph (NetNames)


                                            68
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 69 of 84 Page ID #:131



1          uu.   backpage.cz (NetNames)
2          vv.   backpage.dk (NetNames)
3          ww.   backpage.ec (NetNames)
4          xx.   backpage.ee (European domains)
5          yy.   backpage.ee (NetNames)
6
           zz.   backpage.es (NetNames)
7
           aaa. backpage.fi (European domains)
8
           bbb. backpage.fi (NetNames)
9
           ccc. backpage.fr (European domains)
10
           ddd. backpage.fr (NetNames)
11
           eee. backpage.gr (European domains)
12
           fff. backpage.gr (NetNames)
13
           ggg. backpage.hk (European domains)
14
           hhh. backpage.hk (NetNames)
15
16         iii. backpage.hu (European domains)

17         jjj. backpage.hu (NetNames)

18         kkk. backpage.ie (NetNames)

19         lll. backpage.in (NetNames)

20         mmm. backpage.it (NetNames)
21         nnn. backpage.jp (NetNames)
22         ooo. backpage.kr (NetNames)
23         ppp. backpage.lt (NetNames)
24         qqq. backpage.lv (European domains)
25         rrr. backpage.lv (NetNames)
26
           sss. backpage.me (NetNames)
27
           ttt. backpage.mx (NetNames)
28
           uuu. backpage.my (NetNames)


                                            69
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 70 of 84 Page ID #:132



1          vvv. backpage.net (NetNames)
2          www. backpage.nl (NetNames)
3          xxx. backpage.no (European domains)
4          yyy. backpage.no (NetNames)
5          zzz. backpage.nz (NetNames)
6
           aaaa.      backpage.pe (NetNames)
7
           bbbb.      backpage.ph (NetNames)
8
           cccc.      backpage.pk (NetNames)
9
           dddd.      backpage.pl (NetNames)
10
           eeee.      backpage.porn (NetNames)
11
           ffff.      backpage.pt (NetNames)
12
           gggg.      backpage.ro (European domains)
13
           hhhh.      backpage.ro (NetNames)
14
           iiii.      backpage.se (NetNames)
15
16         jjjj.      backpage.sex (NetNames)

17         kkkk.      backpage.sg (NetNames)

18         llll.      backpage.si (European domains)

19         mmmm.      backpage.si (NetNames)

20         nnnn.      backpage.sk (European domains)
21         oooo.      backpage.sk (NetNames)
22         pppp.      backpage.sucks (NetNames)
23         qqqq.      backpage.tw (NetNames)
24         rrrr.      backpage.uk (NetNames)
25         ssss.      backpage.uk.com (NetNames)
26
           tttt.      backpage.us (NetNames)
27
           uuuu.      backpage.vn (NetNames)
28
           vvvv.      backpage.xxx (NetNames)


                                            70
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 71 of 84 Page ID #:133



1          wwww.      backpage.xyz (NetNames)
2          xxxx.      backpagecompimp.com (NetNames)
3          yyyy.      backpagecompimps.com (NetNames)
4          zzzz.      backpagepimp.com (NetNames)
5          aaaaa.     backpagepimps.com (NetNames)
6
           bbbbb.     backpagg.com (NetNames)
7
           ccccc.     backpagm.com (NetNames)
8
           ddddd.     backpagu.com (NetNames)
9
           eeeee.     backpaoe.com (NetNames)
10
           fffff.     backpawe.com (NetNames)
11
           ggggg.     backqage.com (NetNames)
12
           hhhhh.     backrage.com (NetNames)
13
           iiiii.     backxage.com (NetNames)
14
           jjjjj.     bakkpage.com (NetNames)
15
16         kkkkk.     bcklistings.com (NetNames)

17         lllll.     bestofbackpage.com (NetNames)

18         mmmmm.     bestofbigcity.com (NetNames)

19         nnnnn.     bickpage.com (NetNames)

20         ooooo.     bigcity.com (NetNames)
21         ppppp.     bpclassified.com (NetNames)
22         qqqqq.     bpclassifieds.com (NetNames)
23         rrrrr.     carlferrer.com (NetNames)
24         sssss.     clasificadosymas.com (NetNames)
25         ttttt.     clasificadosymas.net (NetNames)
26
           uuuuu.     clasificadosymas.org (NetNames)
27
           vvvvv.     classifiedsolutions.co.uk (NetNames)
28
           wwwww.     classifiedsolutions.net (NetNames)


                                            71
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 72 of 84 Page ID #:134



1          xxxxx.     classyadultads.com (Versio)
2          yyyyy.     columbusbackpage.com (NetNames)
3          zzzzz.     connecticutbackpage.com (NetNames)
4          aaaaaa.    cracker.co.id (NetNames)
5          bbbbbb.    cracker.com (NetNames)
6
           cccccc.    cracker.com.au (NetNames)
7
           dddddd.    cracker.id (NetNames)
8
           eeeeee.    cracker.net.au (NetNames)
9
           ffffff.    crackers.com.au (NetNames)
10
           gggggg.    crackers.net.au (NetNames)
11
           hhhhhh.    ctbackpage.com (NetNames)
12
           iiiiii.    dallasbackpage.com (NetNames)
13
           jjjjjj.    denverbackpage.com (NetNames)
14
           kkkkkk.    easypost123.com (Versio)
15
16         llllll.    easyposts123.com (Versio)

17         mmmmmm.    emais.com.pt (NetNames)

18         nnnnnn.    evilempire.com (NetNames)

19         oooooo.    ezpost123.com (Versio)

20         pppppp.    fackpage.com (NetNames)
21         qqqqqq.    fastadboard.com (Versio)
22         rrrrrr.    guliettagroup.nl (Versio)
23         ssssss.    htpp.org (NetNames)
24         tttttt.    ichold.com (NetNames)
25         uuuuuu.    internetspeechfoundation.com (nameisp)
26
           vvvvvv.    internetspeechfoundation.org (nameisp)
27
           wwwwww.    loads2drive.com (NetNames)
28
           xxxxxx.    loadstodrive.com (NetNames)


                                            72
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 73 of 84 Page ID #:135



1          yyyyyy.    loadtodrive.com (NetNames)
2          zzzzzz.    losangelesbackpage.com (NetNames)
3          aaaaaaa.   mediafilecloud.com (NetNames)
4          bbbbbbb.   miamibackpage.com (NetNames)
5          ccccccc.   minneapolisbackpage.com (NetNames)
6
           ddddddd.   mobileposting.com (Versio)
7
           eeeeeee.   mobilepostings.com (Versio)
8
           fffffff.   mobilepostlist.com (Versio)
9
           ggggggg.   mobilposting.com (Versio)
10
           hhhhhhh.   naked.city (NetNames)
11
           iiiiiii.   nakedcity.com (NetNames)
12
           jjjjjjj.   newyorkbackpage.com (NetNames)
13
           kkkkkkk.   paidbyhour.com (NetNames)
14
           lllllll.   petseekr.com (NetNames)
15
16         mmmmmmm.   petsfindr.com (NetNames)

17         nnnnnnn.   phoenixbackpage.com (NetNames)

18         ooooooo.   posteasy123.com (Versio)

19         ppppppp.   postfaster.com (NetNames)

20         qqqqqqq.   postfastly.com (NetNames)
21         rrrrrrr.   postfastr.com (NetNames)
22         sssssss.   postonlinewith.com (Versio)
23         ttttttt.   postonlinewith.me (Versio)
24         uuuuuuu.   postseasy123.com (Versio)
25         vvvvvvv.   postsol.com (GoDaddy)
26
           wwwwwww.   postszone24.com (Versio)
27
           xxxxxxx.   postzone24.com (Versio)
28
           yyyyyyy.   postzones24.com (Versio)


                                            73
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 74 of 84 Page ID #:136



1          zzzzzzz.   rentseekr.com (NetNames)
2          aaaaaaaa. results911.com (NetNames)
3          bbbbbbbb. sandiegobackpage.com (NetNames)
4          cccccccc. sanfranciscobackpage.com (NetNames)
5          dddddddd. seattlebackpage.com (NetNames)
6
           eeeeeeee. sellyostuffonline.com (Versio)
7
           ffffffff. sfbackpage.com (NetNames)
8
           gggggggg. simplepost24.com (Versio)
9
           hhhhhhhh. simpleposts24.com (Versio)
10
           iiiiiiii. svc.ws (NetNames)
11
           jjjjjjjj. truckrjobs.com (NetNames)
12
           kkkkkkkk. ugctechgroup.com (NetNames)
13
           llllllll. universads.nl (Versio)
14
           mmmmmmmm. villagevoicepimps.com (GoDaddy)
15
16         nnnnnnnn. websitetechnologies.co.uk (NetNames)

17         oooooooo. websitetechnologies.com (NetNames)

18         pppppppp. websitetechnologies.net (NetNames)

19         qqqqqqqq. websitetechnologies.nl (NetNames)

20         rrrrrrrr. websitetechnologies.org (NetNames)
21         ssssssss. weprocessmoney.com (GoDaddy)
22         tttttttt. wst.ws (NetNames)
23         uuuuuuuu. xn--yms-fla.com (NetNames)
24         vvvvvvvv. ymas.ar.com (European domains)
25         wwwwwwww. ymas.br.com (European domains)
26
           xxxxxxxx. ymas.br.com (NetNames)
27
           yyyyyyyy. ymas.bz (European domains)
28
           zzzzzzzz. ymas.bz (NetNames)


                                            74
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 75 of 84 Page ID #:137



1          aaaaaaaaa.       ymas.cl (European domains)
2          bbbbbbbbb.       ymas.cl (NetNames)
3          ccccccccc.       ymas.co.bz (European domains)
4          ddddddddd.       ymas.co.bz (NetNames)
5          eeeeeeeee.       ymas.co.cr (European domains)
6
           fffffffff.       ymas.co.cr (NetNames)
7
           ggggggggg.       ymas.co.ni (European domains)
8
           hhhhhhhhh.       ymas.co.ni (NetNames)
9
           iiiiiiiii.       ymas.co.ve (European domains)
10
           jjjjjjjjj.       ymas.co.ve (NetNames)
11
           kkkkkkkkk.       ymas.com (NetNames)
12
           lllllllll.       ymas.com.br (European domains)
13
           mmmmmmmmm.       ymas.com.br (NetNames)
14
           nnnnnnnnn.       ymas.com.bz (European domains)
15
16         ooooooooo.       ymas.com.bz (NetNames)

17         ppppppppp.       ymas.com.co (European domains)

18         qqqqqqqqq.       ymas.com.co (NetNames)

19         rrrrrrrrr.       ymas.com.do (European domains)

20         sssssssss.       ymas.com.do (NetNames)
21         ttttttttt.       ymas.com.ec (European domains)
22         uuuuuuuuu.       ymas.com.ec (NetNames)
23         vvvvvvvvv.       ymas.com.es (European domains)
24         wwwwwwwww.       ymas.com.es (NetNames)
25         xxxxxxxxx.       ymas.com.gt (European domains)
26
           yyyyyyyyy.       ymas.com.gt (NetNames)
27
           zzzzzzzzz.       ymas.com.hn (European domains)
28
           aaaaaaaaaa.      ymas.com.hn (NetNames)


                                            75
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 76 of 84 Page ID #:138



1          bbbbbbbbbb.      ymas.com.mx    (NetNames)
2          cccccccccc.      ymas.com.ni (European domains)
3          dddddddddd.      ymas.com.ni (NetNames)
4          eeeeeeeeee.      ymas.com.pe (European domains)
5          ffffffffff.      ymas.com.pe (NetNames)
6
           gggggggggg.      ymas.com.pr (European domains)
7
           hhhhhhhhhh.      ymas.com.pr (NetNames)
8
           iiiiiiiiii.      ymas.com.pt    (NetNames)
9
           jjjjjjjjjj.      ymas.com.uy (European domains)
10
           kkkkkkkkkk.      ymas.com.uy (NetNames)
11
           llllllllll.      ymas.com.ve (European domains)
12
           mmmmmmmmmm.      ymas.com.ve (NetNames)
13
           nnnnnnnnnn.      ymas.cr (European domains)
14
           oooooooooo.      ymas.cr (NetNames)
15
16         pppppppppp.      ymas.do (European domains)

17         qqqqqqqqqq.      ymas.do (NetNames)

18         rrrrrrrrrr.      ymas.ec (European domains)

19         ssssssssss.      ymas.ec (NetNames)

20         tttttttttt.      ymas.es (European domains)
21         uuuuuuuuuu.      ymas.es (NetNames)
22         vvvvvvvvvv.      ymas.org (NetNames)
23         wwwwwwwwww.      ymas.pe (European domains)
24         xxxxxxxxxx.      ymas.pe (NetNames)
25         yyyyyyyyyy.      ymas.pt (NetNames)
26
           zzzzzzzzzz.      ymas.us (European domains)
27
           aaaaaaaaaaa.     ymas.us (NetNames)
28
           bbbbbbbbbbb.     ymas.uy (European domains)


                                            76
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 77 of 84 Page ID #:139



1          ccccccccccc.     ymas.uy (NetNames)
2          ddddddddddd.     ymas.uy.com (European domains)
3                             BACKPAGE SURRENDERED ASSETS
4          MM.   Assets Surrendered To The United States By Backpage
5         124. On or about May 8, 2018, all of the funds, digital
6    currencies, and other property listed in this subsection were
7    transferred into the United States Postal Inspection Service holding
8    bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
9    and Bitcoins Gold wallet.      These Surrendered Assets constitute and
10   are derived from proceeds traceable to SUA, involved in money
11   laundering, or both.
12        125. On May 8, 2018, within the Stipulation for Preliminary
13   Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
14   of Backpage, stipulated that the following bank funds, securities, or
15   other assets are criminally derived proceeds of Backpage’s illegal
16   activity, involved in money laundering transactions, or both, and as
17   such, are forfeitable property:
18         a.    $699,940.00 wire transferred from ING Bank account ‘7684,
19
     held in the name of Payment Solutions BV.
20
           b.    $106,988.41.00    wire transferred from ING Bank account
21
     ‘2071, held in the name of Payment Solutions BV.
22
           c.    $499,910.01 wire transferred from US Bank account ‘0239,
23
     held in the name of Affordable Bail Bonds LLC.
24
           d.    $50,000.00 wire transferred from Enterprise Bank and Trust
25
     account ‘7177, held in the name of Global Trading Solutions LLC.
26
           e.    $1,876.36 wire transferred from ING Bank account ‘2071,
27
     held in the name of Payment Solutions BV.
28



                                            77
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 78 of 84 Page ID #:140



1          f.    $50,357.35 wire transferred from ING Bank account ‘7684,
2    held in the name of Payment Solutions BV.
3          g.    $248,970.00 wire transferred from Citibank NA, account
4    ‘0457, held in the name of Paul Hastings LLP.
5          h.    $52,500.00 wire transferred from Enterprise Bank and Trust
6
     account ‘7177, held in the name of Global Trading Solutions LLC.
7
           i.    $65,000.00 wire transferred from Enterprise Bank and Trust
8
     account ‘7177, held in the name of Global Trading Solutions LLC.
9
           j.    $5,534.54 wire transferred from Enterprise Bank and Trust
10
     account ‘7177, held in the name of Global Trading Solutions LLC.
11
           k.    $52,500.00    wire transferred from Crypto Capital
12
                      i.      6 Bitcoins transferred from a Backpage controlled
13
     wallet;
14
                      ii.     199.99995716 Bitcoins transferred from a Backpage
15
16   controlled wallet;

17                    iii. 404.99984122 Bitcoins transferred from a Backpage

18   controlled wallet;

19                    iv.     173.97319 Bitcoins transferred from a Backpage

20   controlled wallet;
21                    v.      411.00019 Bitcoins transferred from a Backpage
22   controlled wallet;
23                    vi.     2.00069333 Bitcoins transferred from a Backpage
24   controlled wallet;
25                    vii. 136.6544695 Bitcoins transferred from a Backpage
26
     controlled wallet;
27
                      viii.        2,673.59306905 Bitcoins Cash transferred
28
     from a Backpage controlled wallet;


                                            78
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 79 of 84 Page ID #:141



1                     ix.     55.5 Bitcoins Cash transferred from a Backpage
2    controlled wallet;
3                     x.      73.62522241 Bitcoins Cash transferred from a
4    Backpage controlled wallet;
5                     xi.     16,310.79413202 Litecoin transferred from a
6
     Backpage controlled wallet;
7
                      xii. 783.9735116 Litecoin transferred from a Backpage
8
     controlled wallet; and
9
                      xiii.        509.81904619 Bitcoins Gold transferred from
10
     a Backpage controlled wallet.
11
           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
12
13        126. On August 13, 2018, Davis Wright Tremaine initiated a wire

14   transfer of $3,713,121.03 from Bank of America account ‘3414, held in

15   the name of Davis Wright Tremaine, LLP into the government holding

16   account.

17         a.    Between January 13 and January 20, 2017, a GoCoin account

18   wire transferred $1,318,800 to the Veritex Account.
19         b.    On June 22, 2017, the Veritex Account wire transferred
20   $1,000,000 into Account 27.
21         c.    On April 27, 2017, the Netherlands Account wire transferred
22   $2,500,000 to Account 27.
23
           d.    On April 28, 2017, the Netherlands Account wire transferred
24
     $2,500,000 to Account 27.
25
           e.    On May 24, 2017, Account 1 wire transferred $500,000          into
26
     Account 27.
27
           f.    On September 13, 2017, Account 1 wire transferred
28
     $1,000,000 into Account 27.

                                            79
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 80 of 84 Page ID #:142



1          g.    On September 27, 2017, the Netherlands Account wire
2    transferred about $778,802.96 into Account 27.
3          h.    On October 20, 2017, Account 1 wire transferred $500,000
4    into Account 27.
5                               FIRST CLAIM FOR RELIEF
6                          (18 U.S.C. § 981(a)(1)(C))
7         127. Based on the facts set out above, Plaintiff alleges that

8    the Defendant Assets constitute, and are derived from, proceeds

9    traceable to one or more violations of Title 18, United States Code,

10   Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and

11   Foreign Travel in Aid of Racketeering Enterprise), each of which is a

12   specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),

13   1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such

14   offenses.    The Defendant Assets are therefore subject to forfeiture

15   to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

16                              SECOND CLAIM FOR RELIEF

17                         (18 U.S.C. § 981(a)(1)(A))
          128. Based on the facts set out above, Plaintiff alleges that
18
     the Defendant Assets were involved in, and are traceable to, property
19
     involved in one or more transactions or attempted transactions in
20
     violation of section 18 U.S.C. § 1957, and a conspiracy to commit
21
     such offenses, in violation of section 18 U.S.C. § 1956(h).
22
     Specifically, the Defendant Assets were involved in and are traceable
23
     to property involved in one or more financial transactions, attempted
24
     transactions, and a conspiracy to conduct or attempt to conduct such
25
     transactions in criminally derived property of a value greater than
26
     $10,000 that was derived from specified unlawful activities, to wit,
27
     violations of Title 18, United States Code, Sections 1591 (Sex
28
     Trafficking of Children) and 1952 (Interstate and Foreign Travel in


                                            80
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 81 of 84 Page ID #:143



1    Aid of Racketeering Enterprise), each of which is a specified
2    unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
3    and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
4    Defendant Assets are therefore subject to forfeiture to the United
5    States pursuant to 18 U.S.C. § 981(a)(1)(A).
6                               THIRD CLAIM FOR RELIEF
7                             (18 U.S.C. § 981(a)(1)(A))
8         129. Based on the facts set out above, Plaintiff alleges that
9    the Defendant Assets were involved in, and are traceable to property
10   involved in, one or more transactions or attempted transactions in
11   violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
12   Laundering), (a)(2) (International Money Laundering), and a
13   conspiracy to commit such offenses, in violation of section 18 U.S.C.
14   § 1956(h).    Specifically, the Defendant Assets were involved in and
15   are traceable to property involved in one or more financial
16   transactions, attempted transactions, and a conspiracy to conduct or
17   attempt to conduct such transactions involving the proceeds of
18   specified unlawful activity, to wit, violations of Title 18, United
19   States Code, Sections 1591 (Sex Trafficking of Children) and 1952
20   (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
21   each of which is a specified unlawful activity under 18 U.S.C.
22   §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
23   conspiracy to commit such offenses.         The Defendant Assets are
24   therefore subject to forfeiture to the United States pursuant to 18
25   U.S.C. § 981(a)(1)(A).
26          WHEREFORE, plaintiff United States of America prays that:
27         (a) due process issue to enforce the forfeiture of the
28   Defendant Assets;



                                            81
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 82 of 84 Page ID #:144



1          (b) due notice be given to all interested parties to appear and
2    show cause why forfeiture should not be decreed;
3          (c) that this Court decree forfeiture of the Defendant Assets
4    to the United States of America for disposition according to law; and
5          (d) for such other and further relief as this Court may deem
6    just and proper, together with the costs and disbursements of this
7    action.
8
9     Dated: October 5, 2018               NICOLA T. HANNA
                                           United States Attorney
10                                         LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
11                                         Chief, Criminal Division
                                           STEVEN R. WELK
12                                         Assistant United States Attorney
                                           Chief, Asset Forfeiture Section
13
14                                         ____/s/John J. Kucera________
                                           JOHN J. KUCERA
15                                         Assistant United States Attorney
16                                         Attorneys for Plaintiff
                                           United States of America
17
18
19
20
21
22
23
24
25
26
27
28



                                            82
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 83 of 84 Page ID #:145



1                                     VERIFICATION
2          I, Lyndon A Versoza, hereby declare that:
3          1.    I am a United States Postal Inspector with the United
4    States Postal Inspection Service.       I am the case agent for the civil
5    forfeiture action entitled United States v. $1,546,076.35 In Bank
6
     Funds Seized From Republic Bank Of Arizona Account ‘1889;
7
     $1,001,731.18 In Bank Funds Seized From Republic Bank Of Arizona
8
     Account ‘2592; $206,156.00 in Bank Funds Seized From Republic Bank Of
9
     Arizona Account ‘1938; $501,248.14 in Bank Funds Seized From Republic
10
     Bank Of Arizona Account ‘8103; $251,436.00 in Bank Funds Seized From
11
     Republic Bank Of Arizona Account ‘8162; Any and All Funds Seized From
12
     Republic Bank Of Arizona Account ‘8189; $621,832.06 in U.S. Currency
13
     Seized From Perkins Coie Trust Company Account ‘0012; $9,882,828.72
14
     in Investment Funds Seized From Perkins Coie Trust Company;
15
16   $34,149,280 in Investment Funds Seized From Acacia Conservation Fund

17   LP; $278.73 in Bank Funds Seized From Bank Of America Account ‘8225;

18   And $1,038.42 in Bank Funds Seized From Bank Of America Account

19   ‘7054.
20         2.    I have read the above First Amended Complaint for
21   Forfeiture and know its contents, which is based upon my own personal
22   knowledge and reports provided to me by other agents.
23         3.    Everything contained in the First Amended Complaint is true
24   and correct, to the best of my knowledge and belief.
25
26
27
28



                                            83
     Case 2:18-cv-08420-MRW Document 9 Filed 10/05/18 Page 84 of 84 Page ID #:146



1          I declare under penalty of perjury that the foregoing is true
2    and correct.
3          Executed on October 5, 2018 in Los Angeles, California.
4
5
                                             _____________________________
6                                            LYNDON A VERSOZA
                                             U.S. Postal Inspector
7                                            United States Postal Inspection
8                                            Service

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            84
